Exhibit 10.7
TERM LOAN AGREEMENT
dated as of
April 18, 2008
among
DUNCAN ENERGY PARTNERS L.P.
The Lenders Party Hereto
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
SUNTRUST BANK and THE BANK OF NOVA SCOTIA,
as Co-Syndication Agents
MIZUHO CORPORATE BANK, LTD. and THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents
 


WACHOVIA CAPITAL MARKETS, LLC,
SUNTRUST ROBINSON HUMPHREY, A DIVISION OF SUNTRUST CAPITAL
MARKETS, INC., and THE BANK OF NOVA SCOTIA,
as Joint Lead Arrangers and Joint Book Runners
5-Year $300,000,000 Senior Unsecured Term Loan Facility

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    18  
SECTION 1.03. Terms Generally
    19  
SECTION 1.04. Accounting Terms; GAAP
    19  
 
       
ARTICLE II The Credits
    19  
 
       
SECTION 2.01. Commitments
    19  
SECTION 2.02. Loans and Borrowings
    19  
SECTION 2.03. Requests for Borrowings
    20  
SECTION 2.04. Reserved
    20  
SECTION 2.05. Reserved
    21  
SECTION 2.06. Reserved
    21  
SECTION 2.07. Funding of Borrowings
    21  
SECTION 2.08. Interest Elections
    21  
SECTION 2.09. Termination and Reduction of Commitments
    22  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    23  
SECTION 2.11. Prepayment of Loans
    23  
SECTION 2.12. Fees
    24  
SECTION 2.13. Interest
    24  
SECTION 2.14. Alternate Rate of Interest
    25  
SECTION 2.15. Illegality; Increased Costs
    25  
SECTION 2.16. Break Funding Payments
    26  
SECTION 2.17. Taxes
    27  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    28  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    29  
SECTION 2.20. Separateness
    30  
 
       
ARTICLE III Representations and Warranties
    30  
 
       
SECTION 3.01. Organization; Powers
    30  
SECTION 3.02. Authorization; Enforceability
    31  
SECTION 3.03. Governmental Approvals; No Conflicts
    31  
SECTION 3.04. Financial Condition; No Material Adverse Change
    31  
SECTION 3.05. Litigation and Environmental Matters
    31  
SECTION 3.06. Compliance with Laws
    32  
SECTION 3.07. Investment and Holding Company Status
    32  
SECTION 3.08. Taxes
    32  
SECTION 3.09. ERISA
    32  
SECTION 3.10. Disclosure
    32  
SECTION 3.11. Subsidiaries
    34  
SECTION 3.12. Margin Securities
    34  
 
       
ARTICLE IV Conditions
    34  
 
       
SECTION 4.01. Effective Date
    34  
SECTION 4.02. Each Credit Event
    35  

i 



--------------------------------------------------------------------------------



 



         
ARTICLE V Affirmative Covenants
    35  
 
       
SECTION 5.01. Financial Statements and Other Information
    35  
SECTION 5.02. Notices of Material Events
    36  
SECTION 5.03. Existence; Conduct of Business
    36  
SECTION 5.04. Maintenance of Properties; Insurance
    36  
SECTION 5.05. Books and Records; Inspection Rights
    36  
SECTION 5.06. Compliance with Laws
    37  
SECTION 5.07. Use of Proceeds
    37  
SECTION 5.08. Environmental Matters
    37  
SECTION 5.09. ERISA Information
    37  
SECTION 5.10. Taxes
    37  
 
       
ARTICLE VI Negative Covenants
    38  
 
       
SECTION 6.01. Indebtedness
    38  
SECTION 6.02. Liens
    39  
SECTION 6.03. Fundamental Changes
    39  
SECTION 6.04. Investment Restriction
    39  
SECTION 6.05. Restricted Payments
    40  
SECTION 6.06. Restrictive Agreements
    40  
SECTION 6.07. Financial Condition Covenants
    41  
SECTION 6.08. Asset Dispositions
    42  
SECTION 6.09. Affiliate Transactions
    42  
 
       
ARTICLE VII Events of Default
    43  
 
       
ARTICLE VIII The Administrative Agent
    46  
 
       
ARTICLE IX Miscellaneous
    48  
 
       
SECTION 9.01. Notices
    48  
SECTION 9.02. Waivers; Amendments
    49  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    50  
SECTION 9.04. Successors and Assigns
    51  
SECTION 9.05. Survival
    53  
SECTION 9.06. Counterparts; Integration; Effectiveness
    53  
SECTION 9.07. Severability
    54  
SECTION 9.08. Right of Setoff
    54  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    54  
SECTION 9.10. Waiver of Jury Trial
    55  
SECTION 9.11. Headings
    55  
SECTION 9.12. Confidentiality
    55  
SECTION 9.13. Interest Rate Limitation
    55  
SECTION 9.14. Liability of General Partner
    56  
SECTION 9.15. USA Patriot Act Notice
    56  

ii



--------------------------------------------------------------------------------



 



SCHEDULES:
Schedule 2.01 — Commitments
Schedule 3.05 — Disclosed Matters
Schedule 3.11 — Subsidiaries
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
EXHIBITS:
Exhibit A — Form of Assignment and Acceptance
Exhibit B — Form of Borrowing Request
Exhibit C — Reserved
Exhibit D — Form of Interest Election Request
Exhibit E-1 — Form of Opinion of Stephanie Hildebrandt, in-house counsel for
Borrower
Exhibit E-2 — Form of Opinion of Bracewell & Giuliani LLP, Borrower’s Counsel
Exhibit F — Form of Compliance Certificate
Exhibit G — Form of Note

iii



--------------------------------------------------------------------------------



 



     TERM LOAN AGREEMENT dated as of April 18, 2008, among DUNCAN ENERGY
PARTNERS L.P., a Delaware limited partnership; the LENDERS party hereto;
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent; SUNTRUST BANK and
THE BANK OF NOVA SCOTIA, as Co-Syndication Agents; and MIZUHO CORPORATE BANK,
LTD. and THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agents.
     The parties hereto agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the Alternate Base Rate.
     “Acquisition” means the acquisition by the Borrower and its Subsidiaries of
the Acquisition Assets pursuant to the Acquisition Documents as described in the
Registration Statement.
     “Acquisition Assets” means (a) fifty-one percent (51%) of the equity
interests in each of Enterprise Texas and Enterprise Intrastate and
(b) sixty-six percent (66%) of the equity interests in Enterprise GC.
     “Acquisition Documents” means to the extent filed with the SEC, all
agreements, assignments, deeds, conveyances, leases, certificates and other
documents and instruments now or hereafter executed and delivered in connection
with the Acquisition.
     “Acquisition Subsidiaries” means Enterprise Texas, Enterprise Intrastate
and Enterprise GC.
     “Administrative Agent” means Wachovia Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agreement” means this Term Loan Agreement dated April 18, 2008, among
Duncan Energy Partners L.P., a Delaware limited partnership; the Lenders party
hereto; Wachovia Bank, National Association, as Administrative Agent; SunTrust
Bank and The Bank of Nova Scotia, as Co-Syndication Agents, and Mizuho Corporate
Bank, Ltd. and The Royal Bank of Scotland plc, as Co-Documentation Agents, as
amended, extended or otherwise modified from time to time.

1



--------------------------------------------------------------------------------



 



     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day, and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
     “Applicable Rate” means, for any day, with respect to any Eurodollar Loan
hereunder:
     (a) Leverage Based. Prior to Moody’s, S&P or Fitch establishing a rating
for the Index Debt, the applicable rate per annum set forth below under the
caption “Eurodollar Spread” based upon the Leverage Ratio as set forth in the
most recent compliance certificate received by the Administrative Agent pursuant
to Section 5.01(d):

      Leverage Ratio   Eurodollar Spread
< 2.75 to 1.00
  0.700%
> 2.75 to 1.00 but < 3.25 to 1.00
  0.800%
> 3.25 to 1.00 but < 3.75 to 1.00
  0.900%
> 3.75 to 1.00 but < 4.25 to 1.00
  1.050%
> 4.25 to 1.00
  1.200%

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a compliance certificate is delivered pursuant to
Section 5.01(d); provided, however, that if a compliance certificate is not
delivered when due in accordance with such Section, a Leverage Ratio > 4.25 to
1.00 shall apply as of the first Business Day after the date on which such
compliance certificate was required to have been delivered.
     (b) Ratings Based. Upon Moody’s, S&P or Fitch establishing a rating for the
Index Debt (subject to the immediately following paragraph of this clause (b)),
the applicable rate per annum set forth below under the caption “Eurodollar
Spread” based upon the ratings by Moody’s, S&P and/or Fitch, respectively,
applicable on such date to the Index Debt:

2



--------------------------------------------------------------------------------



 



      Index Debt Ratings:     (Moody’s/S&P/Fitch)   Eurodollar Spread
Category 1   ³ Baa1 / BBB+ / BBB+
  0.350%
Category 2   Baa2 / BBB / BBB
  0.450%
Category 3   Baa3 / BBB- / BBB-
  0.650%
Category 4   Ba1 / BB+ / BB+
  0.800%
Category 5   < Ba1 / BB+ / BB+
  0.950%

For purposes of the foregoing, (i) if only one of Moody’s, S&P and Fitch shall
have in effect a rating for the Index Debt, or if only two of Moody’s, S&P and
Fitch shall have in effect a rating for the Index Debt, and such ratings fall
within the same Category, then the other two rating agencies, or other rating
agency, shall be deemed to have established a rating in the same Category as
such agency or agencies; (ii) if only two of Moody’s, S&P and Fitch shall have
in effect a rating for the Index Debt, and such ratings shall fall within
different Categories, the Applicable Rate shall be based on the higher of the
two ratings; (iii) if each of Moody’s, S&P and Fitch shall have in effect a
rating for the Index Debt, and such ratings shall fall within different
Categories, the Applicable Rate shall be based on (x) the majority rating, if
two of such ratings fall within the same Category, or (y) the middle rating, if
all three of such ratings fall within different Categories, (iv) if the ratings
established or deemed to have been established by Moody’s, S&P and/or Fitch for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s, S&P or Fitch), such change shall be effective as of
the date on which it is first announced by the applicable rating agency. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change.
     (c) Ratings Changes or Unavailability. If the rating system of Moody’s, S&P
or Fitch shall change, or if any such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” with respect to any Sale/Leaseback Transaction,
means, as at the time of determination, the present value (discounted at the
rate set forth or implicit in the terms of the lease included in such
transaction) of the total obligations of the lessee for rental payments (other
than amounts required to be paid on account of property taxes, maintenance,
repairs, insurance, assessments, utilities, operating and labor costs and other
items that do not constitute payments for property rights) during the remaining
term of the lease included in such

3



--------------------------------------------------------------------------------



 



Sale/Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease that is terminable by the lessee upon the
payment of a penalty or other termination payment, such amount shall be the
lesser of the amount determined assuming termination upon the first date such
lease may be terminated (in which case the amount shall also include the amount
of the penalty or termination payment, but no rent shall be considered as
required to be paid under such lease subsequent to the first date upon which it
may be so terminated) or the amount determined assuming no such termination.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Duncan Energy Partners L.P., a Delaware limited
partnership.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, and being in the form of attached Exhibit B.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “CERCLA” means the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980, as amended.
     “Change in Control” means the occurrence of any of the following events:
     (i) Enterprise Products Partners shall cease to own, directly or
indirectly, all of the membership interests (including all securities which are
convertible into membership interests) of General Partner;
     (ii) Continuing Directors cease for any reason to constitute collectively a
majority of the members of the board of directors of Enterprise Products GP then
in office;
     (iii) any Person or related Persons constituting a group (as such term is
used in Rule 13d-5 under the Securities Exchange Act of 1934, as amended)
obtains direct or indirect beneficial ownership interest in Enterprise Products
GP greater than the direct or indirect beneficial ownership interests of EPCO
and its Affiliates in Enterprise Products GP; or

4



--------------------------------------------------------------------------------



 



     (iv) Enterprise Products Partners and Enterprise Products OLPGP, Inc. shall
cease to own, directly or indirectly, all of the Equity Interests (including all
securities which are convertible into Equity Interests) of Enterprise Products
OLLC.
As used herein, “Continuing Director” means any member of the board of directors
of Enterprise Products GP who (x) is a member of such board of directors as of
the date hereof, or (y) was nominated for election or elected to such board of
directors with the approval of a majority of the Continuing Directors who were
members of such board at the time of such nomination or election.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Commitment, as applicable. The aggregate amount of the Lenders’ Commitments is
$300,000,000.
     “Consolidated EBITDA” means for any period, the sum of (a) the consolidated
net income of the Borrower and its consolidated Subsidiaries (excluding Project
Finance Subsidiaries) for such period plus, to the extent deducted in
determining consolidated net income for such period, the aggregate amount of
(i) interest expense of the Borrower and its consolidated Subsidiaries
(excluding Project Finance Subsidiaries), determined on a consolidated basis for
such period, excluding interest expense of each non-wholly owned Subsidiary to
the extent such interest expense is not attributable to the Borrower’s direct or
indirect ownership interest in such Subsidiary, unless the Borrower or another
Subsidiary has given a Guarantee of the obligations to which such interest
expense relates, in which case all of such interest expense, to the extent not
eliminated in consolidation, shall be included in interest expense and none of
such interest expense, except to the extent eliminated in consolidation, shall
be excluded, (ii) income or gross receipts tax (or franchise tax or margin tax
in the nature of an income or gross receipts tax) expense, (iii) depreciation
and amortization expense of the Borrower and its wholly-owned Subsidiaries, (iv)
depreciation and amortization expense of each non-wholly owned Subsidiary
multiplied by the Borrower’s direct or indirect ownership percentage of the
Equity Interests in each such Subsidiary, (v) parent interest associated with
Enterprise Products OLLC’s (or its successor’s) limited partnership and general
partnership interest in the Borrower, and (vi) any special earnings or loss
allocation from a non-wholly owned Subsidiary to Enterprise Products OLLC or its
Subsidiaries (or any of their respective successors) for which the Borrower does
not have a payment obligation, minus (b) equity in earnings from unconsolidated
subsidiaries of the Borrower, plus (c) the amount of cash dividends actually
received during such period by the

5



--------------------------------------------------------------------------------



 



Borrower or a Subsidiary (other than a Project Finance Subsidiary) from a
Project Finance Subsidiary or unconsolidated subsidiaries, plus (d) the amount
of all payments during such period on leases of the type referred to in clause
(d) of the definition herein of Indebtedness and the amount of all payments
during such period under other off-balance sheet loans and financings of the
type referred to in such clause (d), minus (e) the amount of any cash dividends,
repayments of loans or advances, releases or discharges of guarantees or other
obligations or other transfers of property or returns of capital previously
received by the Borrower or a Subsidiary (other than a Project Finance
Subsidiary) from a Project Finance Subsidiary that during such period were
either (x) recovered pursuant to recourse provisions with respect to a Project
Financing at such Project Finance Subsidiary or (y) reinvested by the Borrower
or a Subsidiary in such Project Finance Subsidiary.
     “Consolidated Indebtedness” means the Indebtedness of the Borrower and its
consolidated Subsidiaries (excluding Project Finance Subsidiaries) including,
without duplication, guaranties of funded debt, determined on a consolidated
basis as of such date.
     “Consolidated Interest Expense” means for any period, the interest expense
of the Borrower and its consolidated Subsidiaries (excluding Project Finance
Subsidiaries), determined on a consolidated basis for such period, excluding
(i) amortization in accordance with GAAP of transaction costs associated with
the issuance of Indebtedness, (ii) interest expense of each non-wholly owned
Subsidiary in an amount equal to the aggregate ownership percentage of such
Subsidiary’s Equity Interests by owners other than the Borrower, unless the
Borrower or another Subsidiary has given a Guarantee of such Indebtedness, in
which case all of such interest expense, to the extent not eliminated in
consolidation, shall be included in Consolidated Interest Expense and none of
such interest expense, except to the extent eliminated in consolidation, shall
be excluded, and (iii) any changes in the fair market value of interest rate
hedges, determined on a consolidated basis for such period.
     “Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets of the Borrower and its consolidated subsidiaries after
deducting therefrom:
     (a) all current liabilities (excluding (A) any current liabilities that by
their terms are extendable or renewable at the option of the obligor thereon to
a time more than 12 months after the time as of which the amount thereof is
being computed, and (B) current maturities of long-term debt); and
     (b) the value (net of any applicable reserves) of all goodwill, trade
names, trademarks, patents and other like intangible assets, all as set forth,
or on a pro forma basis would be set forth, on the consolidated balance sheet of
the Borrower and its consolidated subsidiaries for the Borrower’s most recently
completed fiscal quarter, prepared in accordance with GAAP.
     “Consolidated Net Worth” means as to any Person, at any date of
determination, the sum of (i) preferred stock (if any), (ii) an amount equal to
(a) the face amount of outstanding Hybrid Securities not in excess of 15% of
Consolidated Total Capitalization times (b) sixty-two and one-half percent
(62.5%), (iii) par value of common stock, (iv) capital in excess of par value of
common stock, (v) partners’ capital or equity, and (vi) retained earnings, less
treasury stock (if any), of such Person, all as determined on a consolidated
basis.

6



--------------------------------------------------------------------------------



 



     “Consolidated Total Capitalization” means the sum of (i) Consolidated
Indebtedness and (ii) Borrower’s Consolidated Net Worth.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any Sale/Leaseback Transaction) of any assets or
property by the Borrower or any Subsidiary (including the Equity Interests of
any Subsidiary), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date on or prior to July 18, 2008 specified in
the notice referred to in the last sentence of Section 4.01.
     “Enterprise GC” means Enterprise GC, L.P., a Texas limited partnership.
     “Enterprise GP Holdings” means Enterprise GP Holdings L.P., a publicly
traded Delaware limited partnership that as of the Effective Date owns
Enterprise Products GP.
     “Enterprise Intrastate” means Enterprise Intrastate L.P., a Texas limited
partnership.
     “Enterprise Products GP” means Enterprise Products GP, LLC, a Delaware
limited liability company, which as of the Effective Date is the general partner
of Enterprise Products Partners.
     “Enterprise Products OLLC” means Enterprise Products Operating LLC, a Texas
limited liability company, successor-in-interest to Enterprise Products
Operating L.P., a Delaware limited partnership, which as of the Effective Date
is the operating entity of Enterprise Products Partners and a wholly-owned
subsidiary of Enterprise Products Partners.
     “Enterprise Products Partners” means Enterprise Products Partners L.P., a
Delaware limited partnership.
     “Enterprise Texas” means Enterprise Texas Pipeline LLC, a Texas limited
liability company.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or

7



--------------------------------------------------------------------------------



 



reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to health and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “EPCO” means EPCO, Inc., a Delaware corporation, which as of the Effective
Date is an Affiliate of Enterprise Products Partners.
     “Equity Interest” means shares of the capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.
     “Equity Offering” means the Borrower’s proposed follow-on public equity
offering as described in the Registration Statement.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board, as in effect from time to time.

8



--------------------------------------------------------------------------------



 



     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to a
Loan, or Loans, in the case of a Borrowing, which bear interest at a rate
determined by reference to the LIBO Rate.
     “Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period
for each Eurodollar Borrowing means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term equal to such Interest Period.
     “Evangeline” means Evangeline Gas Pipeline Company, L.P. and Evangeline Gas
Corp., which as of the Effective Date are unconsolidated Affiliates of the
Borrower.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, by any state
thereof or the District of Columbia or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America,
any state thereof or the District of Columbia or any similar tax imposed by any
other jurisdiction in which the Administrative Agent, such Lender or such other
recipient is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.19(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.17(e).
     “Federal Funds Effective Rate” means, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
     “Fitch” means Fitch, Inc.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.
     “GAAP” means generally accepted accounting principles in the United States
of America.

9



--------------------------------------------------------------------------------



 



     “General Partner” means DEP Holdings, LLC, a Delaware limited liability
company, which as of the Effective Date is the general partner of the Borrower
and a wholly-owned Subsidiary of Enterprise Products OLLC.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature, in each case regulated
pursuant to any Environmental Law.
     “Hedging Agreement” means a financial instrument or security which is used
as a cash flow or fair value hedge to manage the risk associated with a change
in interest rates, foreign currency exchange rates or commodity prices.
     “Hybrid Securities” means any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
the Borrower or a Subsidiary of the Borrower, and (B) payments made from time to
time on the subordinated debt.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for the repayment of money borrowed which are or
should be shown on a balance sheet as debt in accordance with GAAP,
(b) obligations of such Person as lessee under leases which, in accordance with
GAAP, are capital leases, (c) guaranties of such Person of payment or collection

10



--------------------------------------------------------------------------------



 



of any obligations described in clauses (a) and (b) of other Persons; and
(d) all obligations of such Person under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
if the obligation under such synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing, as the case may
be, is considered indebtedness for borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP; provided, that
(i) clauses (a) and (b) include, in the case of obligations of the Borrower or
any Subsidiary, only such obligations as are or should be shown as debt or
capital lease liabilities on a consolidated balance sheet of the Borrower in
accordance with GAAP, (ii) clause (c) includes, in the case of guaranties
granted by the Borrower or any Subsidiary, only such guaranties of obligations
of another Person that are or should be shown as debt or capital lease
liabilities on a consolidated balance sheet of such Person in accordance with
GAAP, and (iii) the liability of any Person as a general partner of a
partnership for Indebtedness of such partnership, if such partnership is not a
Subsidiary of such Person, shall not constitute Indebtedness.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Index Debt” means senior, unsecured, non-credit enhanced Indebtedness of
the Borrower.
     “Information Memorandum” means the Confidential Information Memorandum
dated March 2008 relating to the Borrower and the Transactions.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, and being in the form of
attached Exhibit D.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three (3) months’ duration, each day that occurs an
integral multiple of three (3) months after the first day of such Interest
Period.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(and, if available to all Lenders, 12 months) thereafter, as the Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes of this definition, the
date of a Borrowing initially shall be the date on which such Borrowing is made,
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.

11



--------------------------------------------------------------------------------



 



     “Leverage Ratio” shall have the meaning given such term in Section 6.07(b).
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, (a) the rate per annum appearing at Reuters Reference LIBOR01
page (or on any successor thereto or substitute therefor provided by Reuters,
providing rate quotations comparable to those currently provided on such page,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period; (b) if for any
reason the rate specified in clause (a) of this definition does not so appear at
Reuters Reference LIBOR01 page (or any successor thereto or substitute therefor
provided by Reuters), the rate per annum appearing on Bloomberg Financial
Markets Service (or any successor thereto) as the London interbank offered rate
for deposits in dollars at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period for a maturity comparable
to such Interest Period; and (c) if the rate specified in clause (a) of this
definition does not so appear at Reuters Reference LIBOR01 page (or any
successor thereto or substitute therefor provided by Reuters) and if no rate
specified in clause (b) of this definition so appears on Bloomberg Financial
Markets Service (or any successor thereto), the average of the interest rates
per annum at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the respective principal London offices
of the Reference Banks in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities. For avoidance of doubt,
operating leases are not “Liens”.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Material Adverse Change” means a material adverse change, from that in
effect on December 31, 2007, in the financial condition or results of operations
of the Borrower and its consolidated Subsidiaries taken as a whole, as indicated
in the most recent quarterly or annual financial statements, except as to
matters or events occurring on or prior to the date hereof and disclosed in the
Registration Statement; provided, as of the date hereof and through and until
the Acquisition only, “Material Adverse Change” shall also include a material
adverse change, from that in effect on December 31, 2007, in the financial
condition or results of operation of the Acquisition Assets taken as a whole, as
indicated in the Registration Statement.
     “Material Adverse Effect” means a material adverse effect on the financial
condition or results of operations of the Borrower and its consolidated
Subsidiaries taken as a whole, as indicated in the most recent quarterly or
annual financial statements, except as to matters or events occurring on or
prior to the date hereof and disclosed in the Registration Statement; provided,
as of the date hereof and through and until the Acquisition only, “Material
Adverse

12



--------------------------------------------------------------------------------



 



Effect” shall also include a material adverse effect on the financial condition
or results of operation of the Acquisition Assets taken as a whole, as indicated
in the Registration Statement.
     “Material Indebtedness” means Indebtedness (other than the Loans), of any
one or more of the Borrower and its Subsidiaries (other than Project Finance
Subsidiaries) in an aggregate principal amount exceeding $15,000,000.
     “Material Project” means the construction or expansion of any capital
project of the Borrower or any of its Subsidiaries, the aggregate capital cost
of which exceeds $25,000,000.
     “Material Project EBITDA Adjustments” shall mean, with respect to each
Material Project:
     (A) prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on customer contracts or tariff-based customers relating to such Material
Project, the creditworthiness of the other parties to such contracts or such
tariff-based customers, and projected revenues from such contracts, tariffs,
capital costs and expenses, scheduled Commercial Operation Date, oil and gas
reserve and production estimates, commodity price assumptions and other factors
deemed appropriate by Administrative Agent), which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the Borrower and its
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Material Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual Consolidated EBITDA
of the Borrower and its Subsidiaries attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and
     (B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project (determined in the same manner as set forth in clause (A)
above) for the balance of the four full fiscal quarter period following such
Commercial Operation Date, which may, at the Borrower’s option, be added to
actual Consolidated EBITDA for the Borrower and its Subsidiaries for such fiscal
quarters.
     Notwithstanding the foregoing:
     (i) no such additions shall be allowed with respect to any Material Project
unless:

13



--------------------------------------------------------------------------------



 



     (a) not later than 30 days prior to the delivery of any certificate
required by the terms and provisions of Section 5.01(d) to the extent Material
Project EBITDA Adjustments will be made to Consolidated EBITDA in determining
compliance with Section 6.07(b), the Borrower shall have delivered to the
Administrative Agent written pro forma projections of Consolidated EBITDA of the
Borrower and its Subsidiaries attributable to such Material Project and
     (b) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and
     (ii) the aggregate amount of all Material Project EBITDA Adjustments during
any period shall be limited to 15% of the total actual Consolidated EBITDA of
the Borrower and its Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments).
     “Material Subsidiary” means each Subsidiary of the Borrower (and, prior to
the Acquisition, the Acquisition Subsidiaries and their Subsidiaries) that, as
of the last day of the fiscal year of the Borrower most recently ended prior to
the relevant determination of Material Subsidiaries, has a net worth determined
in accordance with GAAP that is greater than 10% of the Consolidated Net Worth
of the Borrower (or, prior to the Acquisition, the total Consolidated Net Worth
of the Borrower and the Acquisition Subsidiaries) as of such day.
     “Maturity Date” means the fifth anniversary of the date hereof.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Notes” means any promissory notes issued by Borrower pursuant to
Section 2.10(e).
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement.
     “Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Borrower among the General Partner and limited partners
substantially in the form provided to the Lenders, as amended, modified and
supplemented from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Liens” means:
     (a) liens upon rights-of-way for pipeline purposes;

14



--------------------------------------------------------------------------------



 



     (b) any statutory or governmental lien or lien arising by operation of law,
or any mechanics’, repairmen’s, materialmen’s, suppliers’, carriers’,
landlords’, warehousemen’s or similar lien incurred in the ordinary course of
business which is not yet due or which is being contested in good faith by
appropriate proceedings and any undetermined lien which is incidental to
construction, development, improvement or repair; or any right reserved to, or
vested in, any municipality or public authority by the terms of any right,
power, franchise, grant, license, permit or by any provision of law, to purchase
or recapture or to designate a purchaser of, any property;
     (c) liens for taxes and assessments which are (i) for the then current
year, (ii) not at the time delinquent, or (iii) delinquent but the validity or
amount of which is being contested at the time by the Borrower or any Subsidiary
in good faith by appropriate proceedings;
     (d) liens of, or to secure performance of, leases, other than capital
leases, or any lien securing industrial development, pollution control or
similar revenue bonds;
     (e) any lien upon property or assets acquired or sold by the Borrower or
any Subsidiary resulting from the exercise of any rights arising out of defaults
on receivables;
     (f) any lien in favor of the Borrower or any wholly-owned Subsidiary;
     (g) any lien in favor of the United States of America or any state thereof,
or any department, agency or instrumentality or political subdivision of the
United States of America or any state thereof, to secure partial, progress,
advance, or other payments pursuant to any contract or statute, or any debt
incurred by the Borrower or any Subsidiary for the purpose of financing all or
any part of the purchase price of, or the cost of constructing, developing,
repairing or improving, the property or assets subject to such lien;
     (h) any lien incurred in the ordinary course of business in connection with
workmen’s compensation, unemployment insurance, temporary disability, social
security, retiree health or similar laws or regulations or to secure obligations
imposed by statute or governmental regulations;
     (i) liens in favor of any Person to secure obligations under provisions of
any letters of credit, bank guarantees, bonds or surety obligations required or
requested by any governmental authority in connection with any contract or
statute; or any lien upon or deposits of any assets to secure performance of
bids, trade contracts, leases or statutory obligations;
     (j) any lien upon any property or assets created at the time of acquisition
of such property or assets by the Borrower or any Subsidiary or within one year
after such time to secure all or a portion of the purchase price for such
property or assets or debt incurred to finance such purchase price, whether such
debt was incurred prior to, at the time of or within one year after the date of
such acquisition; or any lien upon any property or assets to secure all or part
of the cost of construction, development, repair or improvements thereon or to
secure debt incurred prior to, at the time of, or within one year after
completion of such construction, development, repair or improvements or the
commencement of full operations thereof (whichever is later), to provide funds
for any such purpose;
     (k) any lien upon any property or assets (i) existing thereon at the time
of the acquisition thereof by the Borrower or any Subsidiary, (ii) existing
thereon at the time such

15



--------------------------------------------------------------------------------



 



Person becomes a Subsidiary by acquisition, merger or otherwise, or
(iii) acquired by any Person after the time such Person becomes a Subsidiary by
acquisition, merger or otherwise, to the extent such lien is created by security
documents existing at the time such Person becomes a Subsidiary and not added to
such security documents in contemplation thereof;
     (l) liens imposed by law or order as a result of any proceeding before any
court or regulatory body that is being contested in good faith, and liens which
secure a judgment or other court-ordered award or settlement as to which the
Borrower or the applicable Subsidiary has not exhausted its appellate rights;
     (m) any extension, renewal, refinancing, refunding or replacement (or
successive extensions, renewals, refinancing, refunding or replacements) of
liens, in whole or in part, referred to in clauses (a) through (l) above;
provided, however, that any such extension, renewal, refinancing, refunding or
replacement lien shall be limited to the property or assets covered by the lien
extended, renewed, refinanced, refunded or replaced and that the obligations
secured by any such extension, renewal, refinancing, refunding or replacement
lien shall be in an amount not greater than the amount of the obligations
secured by the lien extended, renewed, refinanced, refunded or replaced and any
expenses of the Borrower and its Subsidiaries (including any premium) incurred
in connection with such extension, renewal, refinancing, refunding or
replacement;
     (n) any lien resulting from the deposit of moneys or evidence of
indebtedness in trust for the purpose of defeasing debt of the Borrower or any
Subsidiary;
     (o) the liens upon the property and assets of Evangeline existing on the
Effective Date, and other liens and encumbrances described in the Registration
Statement or in the Borrower’s registration statement relating to its initial
public offering, including any rights of first refusal, as set forth on
Schedule 6.02; or
     (p) other liens incurred in the ordinary course of business securing up to
$25,000,000 of Indebtedness of the Borrower and its Subsidiaries in the
aggregate at any time outstanding; provided, such secured Indebtedness of the
Borrower shall not exceed $10,000,000 in the aggregate at any time outstanding.
     “Permitted Sale/Leaseback Transactions” means any Sale/Leaseback
Transaction:
     (a) which occurs within one year from the date of completion of the
acquisition of the property subject thereto or the date of the completion of
construction, development or substantial repair or improvement, or commencement
of full operations on such property, whichever is later; or
     (b) involves a lease for a period, including renewals, of not more than
three years; or
     (c) the Borrower or any Subsidiary would be entitled to incur Indebtedness,
in a principal amount equal to the Attributable Indebtedness with respect to
such Sale/Leaseback Transaction, secured by a Lien on the property subject to
such Sale/Leaseback Transaction pursuant to Section 6.02 without equally and
ratably securing the Indebtedness under this Agreement pursuant to such Section;
or

16



--------------------------------------------------------------------------------



 



     (d) the Borrower or any Subsidiary, within a one-year period after such
Sale/Leaseback Transaction, applies or causes to be applied an amount not less
than the Attributable Indebtedness from such Sale/Leaseback Transaction to
(a) the prepayment, repayment, redemption, reduction or retirement of any
Indebtedness of the Borrower or any Subsidiary that is not subordinated to the
Indebtedness under this Agreement, or (b) the expenditure or expenditures for
Principal Property used or to be used in the ordinary course of business of the
Borrower or its Subsidiaries.
     Notwithstanding the foregoing provisions of this definition, any
Sale/Leaseback Transaction not covered by clauses (a) through (d), inclusive, of
this definition, shall nonetheless be a Permitted Sale/Leaseback Transaction if
the Attributable Indebtedness from such Sale/Leaseback Transaction, together
with the aggregate principal amount of outstanding Indebtedness (other than
Indebtedness under this Agreement) secured by Liens other than Permitted Liens,
does not exceed 10% of Consolidated Net Tangible Assets.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Wachovia Bank, National Association as its prime rate in effect
at its principal office in Charlotte, North Carolina. Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
     “Project Financing” means Indebtedness incurred by a Project Finance
Subsidiary to finance the acquisition or construction of any asset or project
which Indebtedness does not permit or provide for recourse against the Borrower
or any of its Subsidiaries (other than any Project Finance Subsidiary) and other
than recourse that consists of rights to recover dividends paid by such Project
Finance Subsidiary.
     “Project Finance Subsidiaries” means a Subsidiary that is (A) created
principally to (i) construct or acquire any asset or project that will be or is
financed solely with Project Financing for such asset or project, related equity
investments and any loans to, or capital contributions in, such Subsidiary that
are not prohibited hereby, (ii) own an Equity Interest in a Project Finance
Subsidiary, and/or (iii) own an interest in any such asset or project and (B)
designated as a Project Finance Subsidiary by the Borrower in writing to
Administrative Agent.
     “Reference Banks” means Wachovia Bank, National Association, JPMorgan Chase
Bank and Citibank, N.A.
     “Register” has the meaning set forth in Section 9.04(c).
     “Registration Statement” means the Borrower’s Form S-3 Registration
Statement filed March 6, 2008 with the SEC, as amended through the date hereof.

17



--------------------------------------------------------------------------------



 



     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Loans outstanding (or
prior to the Effective Date, Commitments) representing more than 50% of the sum
of the total Loans outstanding (or prior to the Effective Date, Commitments) at
such time.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any class of Equity
Interests of the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests of the Borrower or any option, warrant or other right to
acquire any Equity Interests of the Borrower.
     “Sale/Leaseback Transaction” means any arrangement with any Person
providing for the leasing, under a lease that is not a capital lease under GAAP,
by the Borrower or a Subsidiary (other than a Project Finance Subsidiary) of any
Principal Property, which property has been or is to be sold or transferred by
the Borrower or such Subsidiary to such Person in contemplation of such leasing.
     “S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Companies, Inc.
     “SEC” has the meaning set forth in Section 5.01(a).
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests, are, as of
such date, owned, controlled or held by the parent and one or more subsidiaries
of the parent.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans and the use of the proceeds
thereof.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

18



--------------------------------------------------------------------------------



 



     SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with (i) except for purposes of Section 6.07, GAAP, as
in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; and (ii) for purposes of Section 6.07, GAAP, as in effect
on December 31, 2007.
ARTICLE II
The Credits
     SECTION 2.01. Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower on the Effective Date
in the amount of such Lender’s Commitment on such date. The Borrower may not
borrow, prepay and reborrow Loans.
     SECTION 2.02. Loans and Borrowings. (a)  Each Loan shall be made as part of
a Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
     (b) Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at

19



--------------------------------------------------------------------------------



 



its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of eight Eurodollar Borrowings outstanding.
     (d) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
     SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     SECTION 2.04. Reserved.

20



--------------------------------------------------------------------------------



 



     SECTION 2.05. Reserved.
     SECTION 2.06. Reserved.
     SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make its Loan to
be made by it hereunder on the Effective Date by wire transfer of immediately
available funds by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of the Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to such Borrowing. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.
     SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

21



--------------------------------------------------------------------------------



 



     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration, in the case of a Eurodollar
Borrowing.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
     SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on July 18, 2008, if the
Effective Date shall not have occurred on or prior to such date.
     (b) The Borrower may at any time prior to the Effective Date terminate, or
from time to time reduce, the Commitments; provided that each reduction of the
Commitments shall be in an amount that is an integral multiple of $5,000,000.
     (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable. Any termination or reduction of the
Commitments shall be permanent.

22



--------------------------------------------------------------------------------



 



Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
     SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and
substantially in the form of note attached hereto as Exhibit G. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
     SECTION 2.11. Prepayment of Loans. (a)  The Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
     (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder in the case of prepayment of
a Eurodollar Borrowing or ABR Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
in the case of an ABR Borrowing, or $3,000,000 in the case of a Eurodollar
Borrowing. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.

23



--------------------------------------------------------------------------------



 



     SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.
     (b) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent. Fees paid shall not be
refundable under any circumstances.
     SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest on each day at the Alternate Base Rate for such day.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
     (e) All interest determined by reference to the LIBO Rate or clause (b) of
the definition of Alternate Base Rate shall be computed on the basis of a year
of 360 days, and all other interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
     (f) The Borrower shall pay to each Lender, so long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Borrowing of such
Lender during such periods as such Borrowing is a Eurodollar Borrowing, from the
date of such Borrowing until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the LIBO Rate for the Interest Period in effect for such
Eurodollar Borrowing from (ii) the rate obtained by dividing such LIBO Rate by a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of such
Lender for such Interest Period. Such additional interest shall be determined by
such Lender. The Borrower shall from time to time, within 15 days after demand
(which demand shall be accompanied by a certificate comporting with the
requirements set forth in

24



--------------------------------------------------------------------------------



 



Section 2.15(d)) by such Lender (with a copy of such demand and certificate to
the Administrative Agent) pay to the Lender giving such notice such additional
interest; provided, however, that the Borrower shall not be required to pay to
such Lender any portion of such additional interest that accrued more than
90 days prior to any such demand, unless such additional interest was not
determinable on the date that is 90 days prior to such demand.
     SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate, as applicable, for such Interest Period;
or
     (b) the Administrative Agent is advised by the Required Lenders that the
LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
     SECTION 2.15. Illegality; Increased Costs. (a) If any Change in Law shall
make it unlawful or impossible for any Lender to make, maintain or fund its
Eurodollar Loans, such Lender shall so notify the Administrative Agent. Upon
receipt of such notice, the Administrative Agent shall immediately give notice
thereof to the other Lenders and to the Borrower, whereupon until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans shall be suspended. If such Lender shall determine that it may
not lawfully continue to maintain and fund any of its outstanding Eurodollar
Loans to maturity and shall so specify in such notice, the Borrower shall
immediately prepay (which prepayment shall not be subject to Section 2.11) in
full the then outstanding principal amount of such Eurodollar Loans, together
with the accrued interest thereon.
     (b) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
Section 2.13(f)); or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

25



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
     (c) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
     (d) A certificate of a Lender setting forth, in reasonable detail showing
the computation thereof, the amount or amounts necessary to compensate such
Lender or its holding company, as the case may be, as specified in paragraph (b)
or (c) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. Such certificate shall further certify that
such Lender is making similar demands of its other similarly situated borrowers.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof, if such certificate complies
herewith.
     (e) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof (to the extent that
such period of retroactive effect is not already included in such 90-day
period).
     SECTION 2.16. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
(excluding loss of anticipated profits) attributable to such event. A
certificate of any Lender setting forth, in reasonable detail showing the
computation thereof, any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the

26



--------------------------------------------------------------------------------



 



amount shown as due on any such certificate within 10 days after receipt
thereof, if such certificate complies herewith.
     SECTION 2.17. Taxes. (a)  Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or any
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that the Borrower shall not be required to indemnify or
reimburse a Lender pursuant to this Section for any Indemnified Taxes or Other
Taxes imposed or asserted more than 90 days prior to the date that such Lender
notifies the Borrower of the Indemnified Taxes or Other Taxes imposed or
asserted and of such Lender’s intention to claim compensation therefor; provided
further that, if the Indemnified Taxes or Other Taxes imposed or asserted giving
rise to such claims are retroactive, then the 90-day period referred to above
shall be extended to include the period of retroactive effect thereof (to the
extent that such period of retroactive effect is not already included in such
90-day period). A certificate setting forth, in reasonable detail showing the
computation thereof, the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at such reduced rate.

27



--------------------------------------------------------------------------------



 



     (f) Should any Lender or the Administrative Agent during the term of this
Agreement ever receive any refund, credit or deduction from any taxing authority
to which such Lender or the Administrative Agent would not be entitled but for
the payment by the Borrower of Taxes (it being understood that the decision as
to whether or not to claim, and if claimed, as to the amount of any such refund,
credit or deduction shall be made by such Lender or the Administrative Agent in
its sole discretion), such Lender or the Administrative Agent, as the case may
be, thereupon shall repay to the Borrower an amount with respect to such refund,
credit or deduction equal to any net reduction in taxes actually obtained by
such Lender or the Administrative Agent, as the case may be, and determined by
such Lender or the Administrative Agent, as the case may be, to be attributable
to such refund, credit or deduction.
     (g) Except for a request by the Borrower under Section 2.19(b), no Foreign
Lender shall be entitled to the benefits of Sections 2.17(a) or 2.17(c) if
withholding tax is imposed on amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement or designates a new
lending office.
     SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 301 South College
Street, Charlotte, North Carolina 28288-0608, except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such

28



--------------------------------------------------------------------------------



 



participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b) or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
     SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a)  If any
Lender requests compensation under Section 2.15 or Section 2.13(f), or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13(f), 2.15 or 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. Subject to the
foregoing, Lenders agree to use reasonable efforts to select lending offices
which will minimize taxes and other costs and expenses for the Borrower.
     (b) If any Lender requests compensation under Section 2.13(f) or
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate,

29



--------------------------------------------------------------------------------



 



without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.13(f) or Section 2.15 or payments required to be made pursuant
to Section 2.17, such assignment will result in a reduction in such compensation
or payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. If any Lender refuses to assign and delegate all
its interests, rights and obligations under this Agreement after the Borrower
has required such Lender to do so as a result of a claim for compensation under
Section 2.13(f) or Section 2.15 or payments required to be made pursuant to
Section 2.17, such Lender shall not be entitled to receive such compensation or
required payments.
     SECTION 2.20. Separateness. The Lenders acknowledge and affirm (i) their
reliance on the separateness of the Borrower and General Partner from each other
and from other Persons, including Enterprise Products OLLC, Enterprise Products
Partners, EPCO and Enterprise GP Holdings, (ii) that other creditors of the
Borrower or the General Partner have likely advanced funds to such Persons in
reliance upon the separateness of the Borrower and General Partner from each
other and from other Persons, including Enterprise Products OLLC, Enterprise
Products Partners, EPCO and Enterprise GP Holdings, (iii) that each of the
Borrower and General Partner have assets and liabilities that are separate from
those of each other and from other Persons, including Enterprise Products OLLC,
Enterprise Products Partners, EPCO and Enterprise GP Holdings, (iv) that the
Loans and other obligations owing under this Agreement, the Notes and documents
related hereto or thereto have not been guaranteed by General Partner,
Enterprise Products OLLC, Enterprise Products Partners, EPCO or Enterprise GP
Holdings, and (v) that, except as other Persons may expressly assume or
guarantee this Agreement, the Notes or any documents related hereto or thereto
or any of the Loans or other obligations thereunder, the Lenders shall look
solely to the Borrower and its property and assets, and any property pledged as
collateral with respect hereto or thereto, for the repayment of any amounts
payable pursuant hereto or thereto and for satisfaction of any obligations owing
to the Lenders hereunder or thereunder.
ARTICLE III
Representations and Warranties
     The Borrower represents and warrants to the Lenders that:
     SECTION 3.01. Organization; Powers. Each of the Borrower and its
Subsidiaries is duly formed, validly existing and (if applicable) in good
standing (except, with respect to Subsidiaries other than Material Subsidiaries,
where the failure to be in good standing, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect) under
the laws of the jurisdiction of its organization, has all requisite power and
authority

30



--------------------------------------------------------------------------------



 



to carry on its business in all material respects as now conducted and, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and (if applicable) is in good standing in, every jurisdiction
where such qualification is required.
     SECTION 3.02. Authorization; Enforceability. The Transactions, the
Acquisition and the Equity Offering are within the Borrower’s partnership powers
and have been duly authorized by all necessary partnership and, if required,
partner action. This Agreement has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions, the
Acquisition and the Equity Offering (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect as of the Effective Date, other than filings after the Effective Date in
the ordinary course of business, (b) will not violate any law or regulation
applicable to the Borrower or the limited partnership agreement, charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority to which the Borrower or
any of its Subsidiaries is subject, (c) will not violate or result in a default
under any material indenture, agreement or other instrument binding upon the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries that is prohibited
hereby.
     SECTION 3.04. Financial Condition; No Material Adverse Change. (a)  The
Borrower has heretofore furnished to the Lenders the predecessor combined
balance sheets of the businesses of the Acquisition Subsidiaries, and the
related predecessor statements of combined operations and comprehensive income,
combined changes in net owners’ investment, and combined cash flows of the
businesses of the Acquisition Subsidiaries as of and for the fiscal years ended
December 31, 2005, December 31, 2006 and December 31, 2007, such predecessor
combined financial statements audited by Deloitte & Touche LLP. Such predecessor
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the businesses of the
Acquisition Subsidiaries as of such dates and for such periods in accordance
with GAAP. The unaudited pro forma condensed combined financial statements
furnished to Lenders were prepared in good faith based on the basis of
assumptions that were believed to be reasonable in light of then-existing
conditions (subject to the proviso that it is understood that such pro forma
condensed combined financial statements and forecasts are based upon
professional opinions, estimates and projections and that the Borrower does not
warrant that such opinions, estimates and projections will ultimately prove to
have been accurate).
     (b) No Material Adverse Change exists.
     SECTION 3.05. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the

31



--------------------------------------------------------------------------------



 



knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement, the Transactions, the Acquisition or the Equity Offering.
     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
     (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in a Material Adverse Effect.
     SECTION 3.06. Compliance with Laws. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
     SECTION 3.07. Investment Company Status. Neither the Borrower nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
     SECTION 3.08. Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
     SECTION 3.09. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
     SECTION 3.10. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

32



--------------------------------------------------------------------------------



 



     SECTION 3.11. Subsidiaries. As of the Effective Date the Borrower has no
Subsidiaries other than those listed on Schedule 3.11. As of the Effective Date
Schedule 3.11 sets forth the jurisdiction of incorporation or organization of
each such Subsidiary, the percentage of the Borrower’s ownership of the
outstanding Equity Interests of each Subsidiary directly owned by the Borrower,
and the percentage of each Subsidiary’s ownership of the outstanding Equity
Interests of each other Subsidiary.
     SECTION 3.12. Margin Securities. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations U or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Loan will be used to
purchase or carry any margin stock in violation of said Regulations U or X or to
extend credit to others for the purpose of purchasing or carrying margin stock
in violation of said Regulations U or X.
ARTICLE IV
Conditions
     SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the Effective Date which is scheduled
to occur when each of the following conditions is satisfied:
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Stephanie Hildebrandt, in-house counsel for Borrower, and Bracewell
& Giuliani LLP, counsel for Borrower, substantially in the forms of Exhibits E-1
and E-2 with respect to the Transactions, and (ii) counsel for Borrower with
respect to the Acquisition and the Equity Offering, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to (1) the organization and existence of the Borrower, and (2) the
authorization of the Transactions, the Acquisition and the Equity Offering and
any other legal matters relating to the Borrower, this Agreement, the
Transactions, the Acquisition or the Equity Offering, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
     (d) The Administrative Agent shall have received each promissory note
requested by a Lender pursuant to Section 2.10(e), each duly completed and
executed by the Borrower.
     (e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, an Executive Vice President or a
Financial Officer of the

33



--------------------------------------------------------------------------------



 



Borrower, confirming compliance with the conditions set forth in paragraphs (a)
and (b) of Section 4.02.
     (f) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced five (5) Business Days prior to closing, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
     (g) As of the Effective Date, no Material Adverse Change exists.
     (h) Prior to the date hereof, there shall not have been any material
disruption or material adverse change in the financial, banking or capital
markets generally or in the market for loan syndications in particular, which
the Administrative Agent, in its reasonable judgment, determines could
materially impair the syndication hereof.
     (i) The Lenders shall have received (i) the financial statements set forth
in Section 3.04(a), and (ii) copies of financial statements for the Borrower and
its Subsidiaries as of the Effective Date, taking into pro forma account the
Transactions, the Acquisition, the Equity Offering and the transactions related
thereto, and reflecting pro forma compliance with the Leverage Ratio as of the
Effective Date and the interest coverage ratio set forth in Section 6.07(a) for
the four fiscal quarters ending December 31, 2007, as provided in the Borrower’s
Form 8-K filed with the SEC with respect to the Acquisition.
     (j) All necessary governmental and third-party approvals, if any, required
to be obtained by the Borrower in connection with the Transactions, the
Acquisition and the Equity Offering and otherwise referred to herein shall have
been obtained and remain in effect (except where failure to obtain such
approvals will not have a Material Adverse Effect), and all applicable waiting
periods shall have expired without any action being taken by any applicable
authority, including evidence reasonably satisfactory to Administrative Agent
that all notice requirements have been satisfied, and all applicable time
periods under the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended, shall have expired, or all applicable approvals required thereunder
shall have been received.
     (k) The Administrative Agent and Lenders shall have received copies of the
Registration Statement, and the Administrative Agent shall have received copies
of any amendments to the Registration Statement after the date hereof and prior
to the Effective Date, and copies of all other final executed documents relating
to the Equity Offering filed with the SEC, in form and substance reasonably
satisfactory to Administrative Agent or as described in or attached to the
Registration Statement, and evidence reasonably satisfactory to the
Administrative Agent of the contemporaneous consummation of the Equity Offering,
substantially on the terms set forth in the Registration Statement, and the
receipt by the Borrower of total net proceeds therefrom and from the issuance of
Equity Interests of the Borrower to Enterprise Products OLLC of not less than
$450,000,000.
     (l) The Administrative Agent shall have received copies of the Acquisition
Documents, in form and substance satisfactory to Administrative Agent or as
described in or attached to the Registration Statement, certified by the
Borrower and duly and validly executed by each party thereto, and evidence
reasonably satisfactory to Administrative Agent of the

34



--------------------------------------------------------------------------------



 



contemporaneous consummation of the Acquisition, substantially on the terms set
forth in the Registration Statement.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding; provided, that
if the Equity Offering and the Effective Date do not occur on or prior to
July 18, 2008, then the Effective Date shall be deemed to not have occurred and
this Agreement shall terminate.
     SECTION 4.02. Additional Conditions Precedent . The obligation of each
Lender to make its Loan on the Effective Date is subject to the satisfaction of
the following additional conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Loan.
     (b) At the time of and immediately after giving effect to such Loan, no
Default shall have occurred and be continuing.
The Borrowing shall be deemed to constitute a representation and warranty by the
Borrower on the Effective Date as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
     SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish, or cause to be furnished, to the Administrative Agent and each Lender:
     (a) within 15 days after filing same with the Securities and Exchange
Commission (“SEC”), copies of each annual report on Form 10-K, quarterly report
on Form 10-Q and report on Form 8-K (or any successor or substitute forms) that
the Borrower is required to file with the SEC pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended, and any successor statute (the
“Exchange Act”);
     (b) if the Borrower is not subject to the requirements of Section 13 or
15(d) of the Exchange Act, promptly after becoming available and in any event
within 105 days after the close of each fiscal year of the Borrower (i) the
audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such year and (ii) the audited consolidated
statements of income, equity and cash flow of the Borrower and its consolidated
Subsidiaries for such year setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, which report shall be to
the effect that such statements have been prepared in accordance with GAAP;
     (c) if the Borrower is not subject to Section 13 or 15(d) of the Exchange
Act, promptly after their becoming available and in any event within 60 days
after the close of each of the first three fiscal quarters of each fiscal year
of the Borrower, (i) the unaudited consolidated

35



--------------------------------------------------------------------------------



 



balance sheets of the Borrower and its consolidated Subsidiaries as at the end
of such quarter and (ii) the unaudited consolidated statements of income, equity
and cash flow of the Borrower for such quarter, setting forth in each case in
comparative form the corresponding figures for the preceding fiscal year, all of
the foregoing certified by a Financial Officer of the Borrower to have been
prepared in accordance with GAAP subject to normal changes resulting from
year-end adjustment and accompanied by a written discussion of the financial
performance and operating results, including the major assets, of the Borrower
for such quarter; and
     (d) within 60 days after the end of each fiscal quarter of each fiscal year
of the Borrower, a certificate of a Financial Officer of the Borrower
substantially in the form of Exhibit F (i) certifying as to whether a Default
has occurred that is then continuing and, if a Default has occurred that is then
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (ii) setting forth in reasonable detail
calculations demonstrating compliance with Section 6.07.
     SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Event of Default; and
     (b) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
     SECTION 5.03. Existence; Conduct of Business. The Borrower will do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution not
prohibited under Section 6.03.
     SECTION 5.04. Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
     SECTION 5.05. Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep in accordance with GAAP proper
books of record and account in which full, true and correct entries are made in
all material respects of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its

36



--------------------------------------------------------------------------------



 



officers and independent accountants, all at such reasonable times and as often
as reasonably requested.
     SECTION 5.06. Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 5.07. Use of Proceeds. The proceeds of the Loans will be used only
for (i) distribution to Enterprise Products OLLC or its Affiliates to partially
fund the Acquisition, (ii) for payment of transaction and offering expenses
related to the Acquisition, the Equity Offering, the Transactions and related
transactions, and (iii) for payment of a portion of the Borrower’s outstanding
Indebtedness under that certain Revolving Credit Agreement dated January 5,
2007. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X.
     SECTION 5.08. Environmental Matters. The Borrower has established and
implemented, or will establish and implement, and will cause each of its
Subsidiaries to establish and implement, such procedures as may be necessary to
assure that (except for any failure of the following that, individually or in
the aggregate, does not have a Material Adverse Effect): (i) all property of the
Borrower and its Subsidiaries and the operations conducted thereon are in
compliance with and do not violate the requirements of any Environmental Laws,
(ii) no oil or solid wastes are disposed of or otherwise released on or to any
property owned by the Borrower or its Subsidiaries except in compliance with
Environmental Laws, (iii) no Hazardous Materials will be released on or to any
such property in a quantity equal to or exceeding that quantity which requires
reporting pursuant to Section 103 of CERCLA, and (iv) no oil or Hazardous
Materials is released on or to any such property so as to pose an imminent and
substantial endangerment to public health or welfare or the environment.
     SECTION 5.09 ERISA Information. The Borrower will furnish to the
Administrative Agent:
     (a) within 15 Business Days after the institution of or the withdrawal or
partial withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from
any Multiemployer Plan which would cause the Borrower, any Subsidiary or any
ERISA Affiliate to incur withdrawal liability in excess of $10,000,000 (in the
aggregate for all such withdrawals), a written notice thereof signed by an
executive officer of the Borrower stating the applicable details; and
     (b) within 15 Business Days after an officer of the Borrower becomes aware
of any material action at law or at equity brought against the Borrower, any of
its Subsidiaries, any ERISA Affiliate, or any fiduciary of a Plan in connection
with the administration of any Plan or the investment of assets thereunder, a
written notice signed by an executive officer of the Borrower specifying the
nature thereof and what action the Borrower is taking or proposes to take with
respect thereto.
     SECTION 5.10 Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge, or cause to be paid and discharged, promptly
or make, or cause to be made, timely deposit of all taxes (including Federal
Insurance Contribution Act payments and withholding

37



--------------------------------------------------------------------------------



 



taxes), assessments and governmental charges or levies imposed upon the Borrower
or any Subsidiary or upon the income or any property of the Borrower or any
Subsidiary; provided, however, that neither the Borrower nor any Subsidiary
shall be required to pay any such tax, assessment, charge, levy or claim if the
amount, applicability or validity thereof shall currently be contested in good
faith by appropriate proceedings diligently conducted by or on behalf of the
Borrower or its Subsidiary, and if the Borrower or its Subsidiary shall have set
up reserves therefor adequate under GAAP or if no Material Adverse Effect shall
be occasioned by all such failures in the aggregate.
ARTICLE VI
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:
     SECTION 6.01. Indebtedness. The Borrower will not permit any Subsidiary to
create, incur or assume any Indebtedness, except:
     (a) Indebtedness of any Person that becomes a Subsidiary of the Borrower,
to the extent such Indebtedness is outstanding at the time such Person becomes a
Subsidiary of the Borrower and was not incurred in contemplation thereof and
Indebtedness refinancing (but not increasing) such Indebtedness, and
Indebtedness assumed by any Subsidiary in connection with its acquisition
(whether by merger, consolidation, acquisition of all or substantially all of
the assets or acquisition that results in the ownership of greater than fifty
percent (50%) of the Equity Interests of a Person) of another Person and
Indebtedness refinancing (but not increasing) such Indebtedness, provided that
at the time of and after giving effect to the incurrence or assumption of such
Indebtedness or refinancing Indebtedness and the application of the proceeds
thereof, as the case may be, the aggregate principal amount of all such
Indebtedness, and of all Indebtedness previously incurred or assumed pursuant to
this Section 6.01(a), and then outstanding, shall not exceed 50% of Consolidated
EBITDA for the period of four full fiscal quarters of the Borrower and its
Subsidiaries (and such Person on a pro forma basis) then most recently ended;
     (b) Indebtedness of Project Finance Subsidiaries;
     (c) intercompany Indebtedness; provided any Subsidiary incurring
intercompany Indebtedness shall be required within five Business Days of such
incurrence to incur Indebtedness to its minority interest owners in an amount
such that intercompany Indebtedness of such Subsidiary owing to the Borrower or
its Subsidiaries shall not exceed an amount equal to (i) the Borrower’s
percentage ownership of such Subsidiary times (ii) the amount of all
Indebtedness of such Subsidiary owing to its owners.
     (d) Indebtedness of Evangeline existing on the date hereof and set forth on
Schedule 6.01;
     (e) guarantees of the obligations and Indebtedness hereunder; and

38



--------------------------------------------------------------------------------



 



     (f) other Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding;
provided, however, that no Subsidiary (other than a Project Finance Subsidiary)
shall create, incur or assume any Indebtedness pursuant to any provision of this
Section 6.01 if an Event of Default shall have occurred and be continuing or
would result from such creation, incurrence or assumption.
     SECTION 6.02. Liens. The Borrower shall not, and shall not permit any
Subsidiary (other than Project Finance Subsidiaries) to, create, assume, incur
or suffer to exist any Lien, other than a Permitted Lien, on any of its assets
or property or upon any Equity Interests of any Subsidiary (other than Project
Finance Subsidiaries) which Equity Interests are now owned or hereafter acquired
by the Borrower or such Subsidiary to secure any Indebtedness of the Borrower or
any other Person (other than the Indebtedness under this Agreement). Prior to
the date on which the Borrower obtains an investment-grade rating on its Index
Debt from any of Moody’s, S&P or Fitch, no organizational document of the
Borrower or any Subsidiary (other than Project Finance Subsidiaries and joint
ventures) shall limit, restrict or prohibit, and the Borrower shall not and
shall not permit any Subsidiary (other than a Project Finance Subsidiary or
joint venture) to enter into any contract or other agreement, or otherwise
consent or approve, any limitation, restriction or prohibition on its ability to
create, incur, assume or suffer to exist Liens on the Equity Interests of any
Subsidiary (other than a Project Finance Subsidiary or joint venture) in favor
of Administrative Agent for the benefit of Lenders to secure the obligations and
Indebtedness hereunder and under the Notes.
     SECTION 6.03. Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the Equity Interests of any of its
Subsidiaries (other than Project Finance Subsidiaries) (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person may merge into or consolidate
with the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Subsidiary of the Borrower may be merged into or consolidated
with another Subsidiary, change its jurisdiction of organization, or change the
type of business entity in which it conducts its business, and (iii) the
Borrower may sell or otherwise dispose of all or substantially all of Equity
Interests in any Subsidiary to the extent permitted under Section 6.08.
     SECTION 6.04. Investment Restriction. Neither the Borrower nor any
Subsidiary (other than a Project Finance Subsidiary) will make or suffer to
exist investments in Project Finance Subsidiaries, in the aggregate at any one
time outstanding, in excess of the sum of (i) the amount of investments existing
as of the Effective Date in Project Finance Subsidiaries, (ii) $50,000,000, and
(iii) the amount of any portion of the investments permitted by this
Section 6.04 repaid to the Borrower or any Subsidiary as a dividend, repayment
of a loan or advance, release or discharge of a guarantee or other obligation or
other transfer of property or return of capital, as the case may be, occurring
after the Effective Date. Computation of the amount of any investment shall be
made without any adjustment for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such investment or interest or other
earnings on such investment.

39



--------------------------------------------------------------------------------



 



     SECTION 6.05. Restricted Payments. Except for the distribution to
Enterprise Products OLLC or its Affiliates of certain proceeds of the initial
Loans as provided in Section 5.07, the Borrower will not, and will not permit
any of its Subsidiaries (other than Project Finance Subsidiaries) to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except as long as no Event of Default has occurred and is continuing or would
result therefrom, (i) the Borrower may make Restricted Payments from Available
Cash (as defined in the Partnership Agreement) from Operating Surplus (as
defined in the Partnership Agreement) cumulative from January 1, 2007 through
the date of such Restricted Payment, (ii) the Borrower may make additional
Restricted Payments of up to $20,000,000 during the term of this Agreement,
(iii) subject to Section 6.09, any Subsidiary may buy back any of its own Equity
Interests, and (iv) the Borrower and its Subsidiaries may make payments or other
distributions to officers, directors or employees with respect to the exercise
by any such Persons of options, warrants or other rights to acquire Equity
Interests in the Borrower or such Subsidiary issued pursuant to an employment,
equity award, equity option or equity appreciation agreement or plans entered
into by the Borrower or such Subsidiary in the ordinary course of business;
provided, that even if an Event of Default shall have occurred and is
continuing, no Subsidiary shall be prohibited from upstreaming dividends or
other payments to the Borrower or any Subsidiary (which is not a Project Finance
Subsidiary) or making, in the case of any Subsidiary that is not wholly-owned
(directly or indirectly) by the Borrower, dividends or payments, as the case may
be, to the other owners of Equity Interests in such Subsidiary; provided, any
dividends or payments by any such Subsidiary that is not wholly-owned (directly
or indirectly) by the Borrower to the Borrower shall be not less than an amount
equal to (x) the Borrower’s direct or indirect percentage ownership of Equity
Interests in such Subsidiary times (y) the amount of all such dividends and
payments made to all owners of Equity Interests in such Subsidiary.
     SECTION 6.06. Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries (other than Project Finance Subsidiaries) to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement with any Person, other than the Lenders pursuant hereto, which
prohibits, restricts or imposes any conditions upon the ability of any
Subsidiary (other than Project Finance Subsidiaries) to (a) pay dividends or
make other distributions or pay any Indebtedness owed to the Borrower or any
Subsidiary, or (b) make subordinate loans or advances to or make other
investments in the Borrower or any Subsidiary in each case, other than
restrictions or conditions contained in, or existing by reasons of, any
agreement or instrument (i) relating to any Indebtedness of any Subsidiary
permitted by Section 6.01, (ii) relating to property existing at the time of the
acquisition thereof, so long as the restriction or condition relates only to the
property so acquired, (iii) relating to any Indebtedness of, or otherwise to,
any Subsidiary at the time such Subsidiary was merged or consolidated with or
into, or acquired by, the Borrower or a Subsidiary or became a Subsidiary and
not created in contemplation thereof, (iv) effecting a renewal, extension,
refinancing, refund or replacement (or successive extensions, renewals,
refinancings, refunds or replacements) of Indebtedness issued under an agreement
referred to in clauses (i) through (iii) above, so long as the restrictions and
conditions contained in any such renewal, extension, refinancing, refund or
replacement agreement, taken as a whole, are not materially more restrictive
than the restrictions and conditions contained in the original agreement, as
determined in good faith by the board of directors of the General Partner, (v)
constituting customary provisions restricting subletting or assignment of any
leases of the Borrower or any Subsidiary or provisions in agreements that
restrict the assignment of such agreement or any rights thereunder,
(vi) constituting restrictions on the sale or other disposition of any property
securing Indebtedness as a result of a Lien on

40



--------------------------------------------------------------------------------



 



such property permitted hereunder, (vii) constituting any temporary encumbrance
or restriction with respect to a Subsidiary under an agreement that has been
entered into for the disposition of all or substantially all of the outstanding
Equity Interests of or assets of such Subsidiary, provided that such disposition
is otherwise permitted hereunder, (viii) constituting customary restrictions on
cash, other deposits or assets imposed by customers and other persons under
contracts entered into in the ordinary course of business, (ix) constituting
provisions contained in agreements or instruments relating to Indebtedness that
prohibit the transfer of all or substantially all of the assets of the obligor
under that agreement or instrument unless the transferee assumes the obligations
of the obligor under such agreement or instrument or such assets may be
transferred subject to such prohibition, (x) constituting a requirement that a
certain amount of Indebtedness be maintained between a Subsidiary and the
Borrower or another Subsidiary, (xi) constituting any restriction or condition
with respect to property under an agreement that has been entered into for the
disposition of such property, provided that such disposition is otherwise
permitted hereunder, (xii) constituting any restriction or condition with
respect to property under a charter, lease or other agreement that has been
entered into for the employment of such property or (xiii) that is a Hybrid
Security or an indenture, document, agreement or security entered into or issued
in connection with a Hybrid Security or otherwise constituting a restriction or
condition on the payment of dividends or distributions by an issuer of a Hybrid
Security.
     SECTION 6.07 Financial Condition Covenants.
     (a) Ratio of Consolidated EBITDA to Consolidated Interest Expense. Until
the Borrower obtains an investment-grade rating on its Index Debt from any of
Moody’s, S&P or Fitch, the Borrower shall not permit its ratio of Consolidated
EBITDA to Consolidated Interest Expense in each case for the four full fiscal
quarters most recently ended to be less than 2.75 to 1.00 as of the last day of
any fiscal quarter.
     (b) Leverage Ratio. The Borrower shall not permit its ratio of Consolidated
Indebtedness to Consolidated EBITDA in each case for the four full fiscal
quarters most recently ended (the “Leverage Ratio”) to exceed 5.00 to 1.00 as of
the last day of any fiscal quarter; provided, following a Specified Acquisition
(defined below), such ratio shall not exceed
5.50 to 1.00 as of the last day of (i) the fiscal quarter in which the Specified
Acquisition occurred (the “Acquisition Quarter”), and (ii) the two fiscal
quarters following the Acquisition Quarter, and
5.00 to 1.00 as of the last day of any fiscal quarter thereafter.
As used herein, “Specified Acquisition” means, at the election of Borrower, one
or more acquisitions (excluding the Acquisition) of assets or entities or
operating lines or divisions in any rolling 12-month period for an aggregate
purchase price of not less than $25,000,000; provided, in the event the Leverage
Ratio exceeds 5.00 to 1.00 at the end of any fiscal quarter in which one or more
acquisitions otherwise qualifying as a Specified Acquisition but for Borrower’s
failure to so elect shall have occurred, Borrower shall be deemed to have so
elected a Specified Acquisition with respect thereto; provided, further,
following the election (or deemed election) of a Specified Acquisition, Borrower
may not elect (or be deemed to have elected) a subsequent Specified Acquisition
unless, at the time of such subsequent election, the Leverage Ratio does not
exceed 5.00 to 1.00.

41



--------------------------------------------------------------------------------



 



     (c) Calculation Methodology. For purposes of calculating the financial
covenant ratios set forth in this Section 6.07, the Project Finance Subsidiaries
shall be disregarded. For purposes of Section 6.07(b), if during any period of
four fiscal quarters the Borrower or any Subsidiary acquires any Person (or any
interest in any Person) or all or substantially all of the assets of any Person,
the EBITDA attributable to such assets or an amount equal to the percentage of
ownership of the Borrower or a Subsidiary, as the case may be, in such Person
times the EBITDA of such Person, for such period determined on a pro forma basis
(which determination, in each case, shall be subject to approval of the
Administrative Agent, not to be unreasonably withheld) may be included as
Consolidated EBITDA for such period as if such acquisition occurred on the first
day of such four fiscal quarter period; provided that during the portion of such
period that follows such acquisition, the computation in respect of the EBITDA
of such Person or such assets, as the case may be, shall be made on the basis of
actual (rather than pro forma) results.
In addition, for purposes of this Section 6.07: (i) Hybrid Securities up to an
aggregate amount of 15% of Consolidated Total Capitalization shall be excluded
from Consolidated Indebtedness, and (ii) Consolidated EBITDA may include, at
Borrower’s option, any Material Project EBITDA Adjustments as provided in the
definition thereof.
     SECTION 6.08 Asset Dispositions. The Borrower will not, and will not permit
any of its Subsidiaries (other than Project Finance Subsidiaries) to Dispose of
any assets or properties, other than (a) Dispositions of inventory in the
ordinary course of business, (b) Dispositions for which the consideration
received therefor is less than $50,000 and Dispositions of machinery and
equipment no longer used or useful in the conduct of business of the Borrower
and its Subsidiaries that are Disposed of in the ordinary course of business,
(c) Dispositions of assets to the Borrower or a Subsidiary (other than a Project
Finance Subsidiary), (d) Dispositions of cash equivalents for fair market value
and Dispositions of investments permitted under Section 6.04, (e) Dispositions
of accounts receivable in connection with the collection or compromise thereof,
(f) Dispositions of licenses, sublicenses, leases or subleases granted to others
not interfering in any material respect with the business of the Borrower and
its Subsidiaries, (g) Dispositions in which: (i) the assets being disposed are
used simultaneously in exchange for replacement assets or (ii) the net proceeds
thereof are either (A) reinvested within 180 days from such Disposition in
assets to be used in the ordinary course of the business of the Borrower and its
Subsidiaries and/or (B) used to permanently reduce the aggregate Lenders’
Commitments on a dollar for dollar basis, (h) the sale of the Evangeline
pipeline system pursuant to the exercise of the previously-granted purchase
option with respect thereto by the holder thereof, and (i) other Dispositions
not exceeding in the aggregate for the Borrower and its Subsidiaries, determined
as of the date of such Disposition (A) 10% of Consolidated Net Tangible Assets,
in any fiscal year and (B) 25% of Consolidated Net Tangible Assets during the
period from January 5, 2007 through the Maturity Date. For purposes of the
foregoing, prior to receipt by the Administrative Agent of the Borrower’s first
quarterly financial statements pursuant to Section 5.01(a), Consolidated Net
Tangible Assets shall be determined based upon the Borrower’s pro forma
financial statements delivered pursuant to Section 4.01(i), and thereafter, on
the Borrower’s most recently delivered quarterly or annual financial statements.
     SECTION 6.09 Affiliate Transactions. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, pay any funds to or for the
account of, make any investment in, lease, sell, transfer or otherwise dispose
of any assets, tangible or intangible, to, or participate

42



--------------------------------------------------------------------------------



 



in, or effect, any transaction with, any officer, director, employee or
Affiliate (other than the Borrower or any Subsidiary) unless any and all such
transactions between the Borrower and its Subsidiaries on the one hand and any
officer, director, employee or Affiliate (other than the Borrower or any
Subsidiary) on the other hand, shall be on an arms-length basis and on terms no
less favorable to the Borrower or such Subsidiary than could have been obtained
from a third party who was not an officer, director, employee or Affiliate
(other than the Borrower or any Subsidiary); provided, that the foregoing
provisions of this Section shall not (a) prohibit the Borrower or any Subsidiary
from declaring or paying any lawful dividend or distribution otherwise permitted
hereunder, (b) prohibit the Borrower or any Subsidiary from providing credit
support for its Subsidiaries (other than Project Finance Subsidiaries) as it
deems appropriate in the ordinary course of business, (c) prohibit the Borrower
or any Subsidiary from engaging in a transaction or transactions that are not on
an arms-length basis or are not on terms as favorable as could have been
obtained from a third party, provided that such transaction or transactions
occurs within a related series of transactions, which, in the aggregate, are on
an arms-length basis and are on terms as favorable as could have been obtained
from a third party, (d) prohibit the Borrower or any Subsidiary from engaging in
non-material transactions with any officer, director, employee or Affiliate of
the Borrower or any Subsidiary that are not on an arms-length basis or are not
on terms as favorable as could have been obtained from a third party but are in
the ordinary course of the Borrower’s or such Subsidiary’s business, so long as,
in each case, after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, (e) prohibit any agreements entered into in
connection with the Borrower’s initial public offering on February 5, 2007 or
its acquisition on such date of 66% of the Equity Interests in Mont Belvieu
Caverns, L.P. (and its successor Mont Belvieu Caverns, LLC), Acadian Gas, LLC,
Sabine Propylene Pipeline L.P., Enterprise Lou-Tex Propylene Pipeline L.P. and
South Texas NGL Pipelines, LLC, provided, any right of first refusal with
respect to the purchase of any assets of the Borrower or any Subsidiary (other
than a Project Finance Subsidiary) granted to any Affiliate shall by its terms
automatically terminate upon the occurrence of an Event of Default as described
in Section 7(g), (h) or (i), (f) prohibit the Borrower or any Subsidiary from
entering into any of the Acquisition Documents or the agreements to be entered
into in connection with the Equity Offering as described in the Registration
Statement and/or in the forms provided to the Administrative Agent and Lenders
on or prior to the date hereof, provided, any right of first refusal with
respect to the purchase of any assets of the Borrower or any Subsidiary (other
than a Project Finance Subsidiary) granted to any Affiliate shall by its terms
automatically terminate upon the occurrence of an Event of Default as described
in Section 7(g), (h) or (i), or (g) prohibit the Borrower or any Subsidiary from
engaging in a transaction with an Affiliate if such transaction has been
approved by a majority of the General Partner’s independent directors.
ARTICLE VII
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

43



--------------------------------------------------------------------------------



 



     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary of the Borrower in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been incorrect in any material respect
when made or deemed made and such materiality is continuing;
     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.07 or in Article VI;
     (e) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after written notice thereof from the Administrative Agent
to the Borrower (which notice will be given at the request of any Lender);
     (f) the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall (i) fail to pay (A) any principal of or premium or interest
on any Material Indebtedness of the Borrower or such Material Subsidiary (as the
case may be), or (B) aggregate net obligations under one or more Hedging
Agreements (excluding amounts the validity of which are being contested in good
faith by appropriate proceedings, if necessary, and for which adequate reserves
with respect thereto are maintained on the books of the Borrower or such
Material Subsidiary (as the case may be)) in excess of $15,000,000, in each case
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Material Indebtedness or such Hedging Agreements; or
(ii) default in the observance or performance of any covenant or obligation
contained in any agreement or instrument relating to any such Material
Indebtedness that in substance is customarily considered a default in loan
documents (in each case, other than a failure to pay specified in clause (i) of
this subsection (f)) and such default shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect thereof
is to accelerate the maturity of such Material Indebtedness or require such
Material Indebtedness to be prepaid prior to the stated maturity thereof; for
the avoidance of doubt the parties acknowledge and agree that any payment
required to be made under a guaranty of payment or collection described in
clause (c) of the definition of Indebtedness shall be due and payable at the
time such payment is due and payable under the terms of such guaranty (taking
into account any applicable grace period) and such payment shall be deemed not
to have been accelerated or required to be prepaid prior to its stated maturity
as a result of the obligation guaranteed having become due;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar

44



--------------------------------------------------------------------------------



 



law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary (other than Project Finance Subsidiaries) or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
     (h) the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary (other than Project Finance Subsidiaries) or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
     (i) the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
     (j) one or more judgments for the payment of money in an aggregate
uninsured amount equal to or greater than $15,000,000 shall be rendered against
the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any such Material
Subsidiary to enforce any such judgment;
     (k) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$15,000,000 for all periods;
     (l) the General Partner takes, suffers or permits to exist any of the
events or conditions referred to in clauses (g), (h) or (i) of this Article; or
     (m) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of

45



--------------------------------------------------------------------------------



 



any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (g) or (h) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
The Administrative Agent
     Each of the Lenders hereby irrevocably appoints the Administrative Agent as
its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable to the Lenders for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

46



--------------------------------------------------------------------------------



 



     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. Anything herein to the
contrary notwithstanding, neither the Administrative Agent, the Co-Syndication
Agents, the Co-Documentation Agents, the Joint Lead Arrangers nor the Joint Book
Runners listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement, the Notes or any documents related hereto
or thereto, except in its capacity, as applicable, as Administrative Agent or a
Lender hereunder.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the Borrower’s approval (which will
not be unreasonably withheld), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, with the
Borrower’s approval (which will not be unreasonably withheld or delayed, and the
Borrower’s approval shall not be required if an Event of Default has occurred
which is continuing), on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank and such bank, or its Affiliate, as applicable,
shall have capital and surplus equal to or greater than $500,000,000. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.

47



--------------------------------------------------------------------------------



 



Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.
ARTICLE IX
Miscellaneous
     SECTION 9.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, and except as
provided in Section 9.01(d), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
     (a) if to the Borrower, to it at 1100 Louisiana Street, 10th Floor,
Houston, Texas 77002 (for delivery), Attention of Treasurer; P. O. Box 4324,
Houston Texas 77210 (for mail) (Telecopy No. 713/381-8200);
     (b) if to the Administrative Agent, to Wachovia Bank, National Association,
201 South College Street, CP23, Charlotte, North Carolina 28288-0608, Attention
of Syndication Agency Services (Telecopy No. 704/383-0288), with a copy to
Wachovia Securities, Inc., 1001 Fannin, Suite 2255, Houston, Texas 77002,
Attention of Russell T. Clingman (Telecopy No. 713/650-6354); and
     (c) if to any other Lender, to it at its address (or telecopy number) of
record with the Administrative Agent, which Administrative Agent shall provide
to the Borrower or any Lender upon request from time to time.
     (d) The Borrower will have the option to provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement or any other
document executed in connection herewith, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other extension of credit (including any election of an
interest rate or Interest Period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default, or
(iv) other than the requirements set forth in Sections 3.04(a), 4.01(i) and
5.01, is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or any other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent. The
Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
SyndTrak or a substantially similar electronic transmission system (the
“Platform”). The Borrower acknowledges that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. The Platform
is provided “as is” and “as

48



--------------------------------------------------------------------------------



 



available”. The Agent Parties (as defined below) do not warrant the accuracy or
completeness of the Communications, or the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Agent Parties in connection with the Communications or
the Platform. In no event shall the Administrative Agent or any of its
affiliates or any of their respective officers, directors, employees, agents,
advisors or representatives (collectively, “Agent Parties”) have any liability
to the Borrower, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications through the internet, except to the extent the
liability of any Agent Party is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such Agent
Party’s gross negligence or willful misconduct. The Administrative Agent agrees
that the receipt of the Communications by the Administrative Agent at its e-mail
address as specified by the Administrative Agent from time to time shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of this Agreement and any other documents executed in connection
herewith. Each of the Lenders agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of this Agreement and any other documents executed in connection
herewith. Each of the Lenders agrees to notify the Administrative Agent in
writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notice may be sent by electronic
transmission, and (ii) that the foregoing notice may be sent to such e-mail
address. Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant hereto or any
other document executed in connection herewith in any other manner specified
herein or therein.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
     SECTION 9.02. Waivers; Amendments. (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

49



--------------------------------------------------------------------------------



 



     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or extend the Commitment of any Lender without
the written consent of such Lender; provided, however, that the references to
July 18, 2008 in the definition of “Effective Date” in Section 1.01, in Section
2.09(a) and in the last sentence of Section 4.01 may be extended with the
consent of Lenders holding not less than 75% of the total Commitments at such
time, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, or (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.
     SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a)  The Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of one law firm as counsel for the Administrative Agent, in
connection with the syndication (prior to the Effective Date) of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses reasonably incurred during the
existence of an Event of Default by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
     (b) The Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,

50



--------------------------------------------------------------------------------



 



litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available (x) to the extent that such losses, claims,
damages, liabilities or related expenses resulted from the gross negligence or
willful misconduct of such Indemnitee or any Related Party of such Indemnitee,
or (y) in connection with disputes among or between the Administrative Agent,
Lenders and/or their respective Related Parties.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
     (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for punitive damages (as opposed to direct or actual damages) arising
out of, in connection with, or as a result of, this Agreement or any agreement
or instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.
     (e) All amounts due under this Section shall be payable not later than
30 days after written demand therefor, such demand to be in reasonable detail
setting forth the basis for and method of calculation of such amounts.
     SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
     (b) Any Lender may assign to one or more assignees (other than the Borrower
or an Affiliate of the Borrower) all or a portion of its rights and obligations
under this Agreement (including all or a portion of the Loans owing to it, or,
prior to the Effective Date, all or a portion of its Commitment); provided that
(i) except in the case of an assignment to a Lender (or an Affiliate of a
Lender), each of the Borrower and the Administrative Agent must give their prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed), (ii) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Loans (or, prior to the Effective Date, such assigning
Lender’s Commitment), the amount of the Loans (or Commitment) of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the

51



--------------------------------------------------------------------------------



 



Administrative Agent otherwise consent, (iii) each partial assignment shall
result in the assignor retaining Loans (or, prior to the Effective Date, a
Commitment) of not less than $5,000,000 and shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, (iv) the parties (other than the Borrower) to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500, (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and (vi) no assignment to a foreign bank shall
be made hereunder unless, at the time of such assignment, there is no
withholding tax applicable with respect to such foreign bank for which the
Borrower would be or become responsible under Section 2.17; and provided further
that any consent of the Borrower otherwise required under this paragraph shall
not be required if an Event of Default has occurred and is continuing. Subject
to acceptance and recording thereof pursuant to paragraph (d) of this Section,
from and after the effective date specified in each Assignment and Acceptance
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03 as to matters occurring on or prior to date of assignment).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.
     (c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York, the
address of which shall be made available to any party to this Agreement upon
request: a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (d) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
     (e) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a

52



--------------------------------------------------------------------------------



 



portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.
     (f) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender and has zero withholding at the time of participation.
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
     SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject

53



--------------------------------------------------------------------------------



 



matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective on the Effective Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
     SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing and the Required Lenders have directed the Administrative
Agent to accelerate under Article VII, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
     SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
     (b) The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
     (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

54



--------------------------------------------------------------------------------



 



     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Co-Syndication Agents, the Co-Documentation Agents, and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
Co-Syndication Agents, the Co-Documentation Agents or any Lender on a
nonconfidential basis from a source other than the Borrower and its Related
Parties. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower.
     SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and,

55



--------------------------------------------------------------------------------



 



to the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together (to the extent
lawful) with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
     SECTION 9.14. Liability of General Partner. It is hereby understood and
agreed that the General Partner shall have no personal liability, as general
partner or otherwise, for the payment of any amount owing or to be owing
hereunder.
     SECTION 9.15. USA Patriot Act Notice. Each Lender and Agent (for itself and
not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2003)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or the
Agent, as applicable, to identify Borrower in accordance with the Act. The
Borrower shall, following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
[Signature Pages to Follow]

56



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            DUNCAN ENERGY PARTNERS L.P.
      By:   DEP Holdings, LLC, General Partner    

            By:   //s// Bryan F. Bulawa         Name:   Bryan F. Bulawa       
Title:   Vice President and Treasurer   

S-1



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, N.A.,
Individually and as Administrative Agent
      By:   //s// Shannon Townsend         Name:   Shannon Townsend       
Title:   Director   

S-2



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK, Individually and as Co-Syndication Agent
      By:   //s// Yann Pirio         Name:   Yann Pirio        Title:  
Director   

S-3



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA,
Individually and as Co-Syndication Agent
      By:   //s// J. Forward         Name:   J. Forward        Title:   Managing
Director   

S-4



--------------------------------------------------------------------------------



 



         

            MIZUHO CORPORATE BANK, LTD.,
Individually and as Co-Documentation Agent
      By:   Leon Mo         Name:   Leon Mo        Title:   Senior Vice
President   

S-5



--------------------------------------------------------------------------------



 



         

            THE ROYAL BANK OF SCOTLAND PLC,
Individually and as Co-Documentation Agent
      By:   //s// Brian Williams         Name:   Brian Williams        Title:  
Vice President     

S-6



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., a Lender
      By:   //s// Gabe Gomez         Name:   Gabe Gomez        Title:   Vice
President   

S-7



--------------------------------------------------------------------------------



 



         

            BARCLAYS BANK PLC, a Lender
      By:   //s// Nicholas Bell         Name:   Nicholas Bell        Title:  
Director   

S-8



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS, a Lender
      By:   //s// Gregory E. George         Name:   Gregory E. George       
Title:   Managing Director   

            By:   //s// Greg Smothers         Name:   Greg Smothers       
Title:   Director   

S-9



--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., a Lender
      By:   //s// Linda Terry         Name:   Linda Terry        Title:   Vice
President & Manager   

S-10



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A., a Lender
      By:   //s// Ashish Sethi         Name:   Ashish Sethi        Title:   Vice
President   

S-11



--------------------------------------------------------------------------------



 



         

            DNB NOR BANK ASA, a Lender
      By:   //s// Thomas Tangen         Name:   Thomas Tangen        Title:  
First Vice President   

            By:   //s// Asa Jemseby Rodgers         Name:   Asa Jemseby Rodgers 
      Title:   Vice President     

         

S-12



--------------------------------------------------------------------------------



 



            LEHMAN BROTHERS COMMERCIAL BANK, a Lender
      By:   //s// Brian McNany         Name:   Brian McNany        Title:  
Authorized Signatory   

S-13



--------------------------------------------------------------------------------



 



         

            MORGAN STANLEY BANK, a Lender
      By:   //s// Daniel Twenge         Name:   Daniel Twenge        Title:  
Authorized Signatory   

S-14



--------------------------------------------------------------------------------



 



         

            UBS LOAN FINANCE LLC, a Lender
      By:   //s// Richard L. Tavrow         Name:   Richard L. Tavrow       
Title:   Director   

            By:   //s// David B. Julie         Name:   David B. Julie       
Title:   Associate Director     

S-15



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., a Lender
      By:   //s// Terence D’Souza         Name:   Terence D’Souza       
Title:   Vice President   

S-16



--------------------------------------------------------------------------------



 



         

            GOLDMAN SACHS CREDIT PARTNERS L.P.,
a Lender
      By:   //s// Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory   

S-17



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., a Lender
      By:   //s// Jeanie C. Gonzalez         Name:   Jeanie C. Gonzalez       
Title:   Senior Vice President   

S-18



--------------------------------------------------------------------------------



 



         

SCHEDULE 2.01
COMMITMENTS

          Lender   Commitment
Wachovia Bank, N.A.
  $ 20,500,000.00  
SunTrust Bank
  $ 20,500,000.00  
The Bank of Nova Scotia
  $ 20,500,000.00  
Bank of America, N.A.
  $ 17,750,000.00  
Barclays Bank plc
  $ 17,750,000.00  
BNP Paribas
  $ 17,750,000.00  
Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 17,750,000.00  
Citibank, N.A.
  $ 17,750,000.00  
DnB NOR Bank ASA
  $ 17,750,000.00  
Lehman Brothers Commercial Bank
  $ 17,750,000.00  
Mizuho Corporate Bank, Ltd.
  $ 17,750,000.00  
Morgan Stanley Bank
  $ 17,750,000.00  
The Royal Bank of Scotland plc
  $ 17,750,000.00  
UBS Loan Finance LLC
  $ 17,750,000.00  
Wells Fargo Bank, N.A.
  $ 17,750,000.00  
Goldman Sachs Credit Partners L.P.
  $ 15,500,000.00  
JPMorgan Chase Bank, N.A.
  $ 10,000,000.00  
 
       
TOTAL
  $ 300,000,000.00  

 



--------------------------------------------------------------------------------



 



Schedule 3.05
Disclosed Matters
(a) None.
(b) None.

 



--------------------------------------------------------------------------------



 



Schedule 3.11
Subsidiaries

              Jurisdiction of   Effective Ownership by the Borrower or a Name of
Subsidiary   Formation   Subsidiary
Acadian Gas, LLC
  Delaware   DEP Operating Partnership, L.P. – 66%
Enterprise Products Operating LLC– 34%
 
       
Acadian Acquisition, LLC
  Delaware   Acadian Gas, LLC – 100%
 
       
Acadian Consulting LLC
  Delaware   Acadian Gas, LLC – 100%
 
       
Acadian Gas Pipeline System
  Texas   MCN Acadian Gas Pipeline, LLC – 50%
TXO-Acadian Gas Pipeline, LLC – 50%
 
       
Calcasieu Gas Gathering System
  Texas   MCN Acadian Gas Pipeline, LLC – 50%
TXO-Acadian Gas Pipeline, LLC – 50%
 
       
Cypress Gas Marketing, LLC
  Delaware   Acadian Gas, LLC – 100%
 
       
Cypress Gas Pipeline, LLC
  Delaware   Acadian Gas, LLC – 100%
 
       
DEP OLPGP, LLC
  Delaware   Duncan Energy Partners L.P. – 100%
 
       
DEP Operating Partnership, L.P.
  Delaware   DEP OLPGP, LLC – 0.001%
Duncan Energy Partners L.P. – 99.999%
 
       
Enterprise GC, L.P.
      DEP Operating Partnership, L.P. -66%
Enterprise Products Operating LLC– 34%
 
       
Enterprise Intrastate L.P.
      DEP Operating Partnership, L.P. -51%
Enterprise Products Operating LLC– 49%
 
       
Enterprise Lou-Tex Propylene Pipeline, L.P.
  Texas   DEP Operating Partnership, L.P. – 66% general partner interest
Enterprise Products Operating LLC – 33% limited partner interest
Propylene Pipeline Partnership L.P. – 1% limited partner interest
 
       
Enterprise Texas Pipeline LLC
      DEP Operating Partnership, L.P. -51%
Enterprise Products Operating LLC– 49%
 
       
Evangeline Gulf Coast Gas, LLC
  Delaware   Acadian Gas, LLC – 100%
 
       
MCN Acadian Gas Pipeline, LLC
  Delaware   Acadian Gas, LLC – 100%
 
       
MCN Pelican Interstate Gas, LLC
  Delaware   Acadian Gas, LLC – 100%
 
       
MCN Pelican Transmission LLC
  Delaware   Acadian Gas, LLC – 100%
 
       
Mont Belvieu Caverns, LLC
  Delaware   DEP Operating Partnership, L.P. – 66%
Enterprise Products Operating LLC – 33.365%
Enterprise Products OLPGP, Inc. – 0.635%
 
       
Neches Pipeline System
  Texas   MCN Acadian Gas Pipeline, LLC – 50%
TXO-Acadian Gas Pipeline, LLC – 50%
 
       
Ponchartrain Natural Gas System
  Texas   MCN Acadian Gas Pipeline, LLC – 50%
TXO-Acadian Gas Pipeline, LLC – 50%
 
       
Sabine Propylene Pipeline, L.P.
  Texas   DEP Operating Partnership, L.P. – 66% general partner interest
Enterprise Products Operating LLC – 33% limited partner interest
Propylene Pipeline Partnership L.P. – 1% limited partner interest

 



--------------------------------------------------------------------------------



 



              Jurisdiction of   Effective Ownership by the Borrower or a Name of
Subsidiary   Formation   Subsidiary
South Texas NGL Pipelines, LLC
  Delaware   DEP Operating Partnership, L.P. – 66%
Enterprise Products Operating LLC – 34%
 
       
Tejas-Magnolia Energy, LLC
  Delaware   Ponchartrain Natural Gas System – 96.6%
MCN Pelican Interstate Gas, LLC – 3.4%
 
       
TXO-Acadian Gas Pipeline, LLC
  Delaware   Acadian Gas, LLC – 100%

 



--------------------------------------------------------------------------------



 



Schedule 6.01
Existing Indebtedness
At March 31, 2008, long-term debt for Evangeline consisted of:
(i) $13,150,000.00 in principal amount of 9.87% fixed-rate Series B Senior
Secured Notes due December 2010 pursuant to an Indenture dated February 11,
1992, by and among Evangeline Gas Pipeline Company, L.P. and Bank of Montreal
Trust Company, as Trustee, as amended and supplemented; and
(ii) a $7.5 million Subordinated Note Payable to The Louisiana Land and
Exploration Company (or any successor or assign), dated December 31, 1991, made
by Evangeline Gas Pipeline Company, L.P. pursuant to a Second Amended and
Restated Promissory Note entered into on July 1, 1997. Accrued interest on this
Subordinated Note Payable was $16,381,969.33 at March 31, 2008, and this amount
will increase over time pursuant to the terms of the Note.   This interest will
not be paid until the Series B Senior Secured Notes referenced in paragraph (i),
above, are paid off.

 



--------------------------------------------------------------------------------



 



Schedule 6.02
Existing Liens
As disclosed in the Registration Statement:

  A.   The 9.87% Senior Secured Notes due December 31, 2010 issued by Evangeline
Gas Pipeline Company, L.P. disclosed in Schedule 6.01 are collateralized by
Evangeline’s property, plant and equipment; proceeds from a gas sales contract;
and by a debt service reserve requirement.     B.   Entergy has the option to
purchase the Evangeline pipeline system or an equity interest in Evangeline. In
1991, Evangeline Gas Pipeline Company, L.P. entered into an agreement with
Entergy whereby Entergy was granted the right to acquire Evangeline’s pipeline
system for a nominal price, plus the complete performance and compliance with
the natural gas sales contract. The option period begins the earlier of July 1,
2010 or upon the payment in full of Evangeline’s Series B notes as discussed
below. It terminates on December 31, 2012.     C.   Pursuant to an Omnibus
Agreement dated January 5, 2007 (as amended, modified, supplemented or restated
from time to time), Enterprise Products Operating LLC has a right of first
refusal to acquire any equity interests of the subsidiaries of DEP Operating
Partnership, L.P. or any assets owned by Duncan Energy Partners L.P. or its
subsidiaries.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Term Loan Agreement dated as of April 18,
2008 (as amended and in effect on the date hereof, the “Credit Agreement”),
among Duncan Energy Partners L.P., the Lenders named therein and Wachovia Bank,
National Association, as Administrative Agent for the Lenders. Terms defined in
the Credit Agreement are used herein with the same meanings.
          The Assignor named herein hereby sells and assigns, without recourse,
to the Assignee named herein, and the Assignee hereby purchases and assumes,
without recourse, from the Assignor, effective as of the Assignment Date set
forth herein the interests set forth herein (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth herein in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, but excluding accrued interest and fees to and excluding the
Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement. From and after the Assignment Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.
          This Assignment and Acceptance is being delivered to the
Administrative Agent together with (i) if the Assignee is a Foreign Lender, any
documentation required to be delivered by the Assignee pursuant to
Section 2.17(e) of the Credit Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The [Assignee/Assignor]
shall pay the fee payable to the Administrative Agent pursuant to
Section 9.04(b) of the Credit Agreement.
          This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment
(“Assignment Date”):

1



--------------------------------------------------------------------------------



 



                                        Percentage Assigned of            
Loans/Commitment (set forth, to at             least 8 decimals, as a percentage
of             the Loans or the aggregate             Commitments of all Lenders
Facility   Principal Amount Assigned   thereunder)
Commitment Assigned:
  $         %  
Loans Assigned:
  $         %  

The terms set forth above are hereby agreed to:

            [Name of Assignor] , as Assignor
      By:           Name:           Title:           [Name of Assignee] , as
Assignee
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

The undersigned hereby consent to the within assignment:

                 
 
                Duncan Energy Partners L.P.   Wachovia Bank, National
Association, as Administrative Agent    
 
                By: DEP Holdings, LLC, General Partner            
 
               
By:
      By:        
 
 
 
Name:      
 
Name:    
 
  Title:       Title:    

3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF BORROWING REQUEST
Dated                     
Wachovia Bank, National Association,
  as Administrative Agent
One Wachovia Center, TW-10
301 South College Street
Charlotte, North Carolina 28288-0608
Attn: Syndication Agency Services
Ladies and Gentlemen:
          This Borrowing Request is delivered to you by Duncan Energy Partners
L.P. (the “Borrower”), a Delaware limited partnership, under Section 2.03 of the
Term Loan Agreement dated as of April 18, 2008 (as restated, amended, modified,
supplemented and in effect, the “Credit Agreement”), by and among the Borrower,
the Lenders party thereto, and Wachovia Bank, National Association, as
Administrative Agent.
          1. The Borrower hereby requests that the Lenders make a Loan or Loans
in the aggregate principal amount of $300,000,000 (the “Loan” or the “Loans”).
          2. The Borrower hereby requests that the Loan or Loans be made on the
following Business Day:                     , 2008 (the “Effective Date”).
          3. The Borrower hereby requests that the Loan or Loans bear interest
at the following interest rate, plus (if Eurodollar Loan) the Applicable Rate,
as set forth below:

                                  Maturity Date     Principal           for Type
of   Component of   Interest   Interest Period   Interest Period Loan   Loan  
Rate   (if applicable)   (if applicable)
 
               
 
               
 
               

          4. The Borrower hereby requests that the funds from the Loan or Loans
be disbursed pursuant to the account designation letter dated
                    , 2008 by the Borrower to Administrative Agent [or to the
following bank account:                                         ].
          5. The requested Loans do not exceed the maximum amount permitted to
be outstanding pursuant to the terms of the Credit Agreement.

1



--------------------------------------------------------------------------------



 



          6. All of the conditions applicable to the Loans requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loans.
          7. All capitalized undefined terms used herein have the meanings
assigned thereto in the Credit Agreement.
          IN WITNESS WHEREOF, the undersigned have executed this Borrowing
Request this                      day of                     , 2008.

             
 
                DUNCAN ENERGY PARTNERS L.P.    
 
                By: DEP Holdings, LLC, its General Partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF
INTEREST ELECTION REQUEST
Dated                     
Wachovia Bank, National Association,
  as Administrative Agent
One Wachovia Center, TW-10
301 South College Street
Charlotte, North Carolina 28288-0608
Attn: Syndication Agency Services
Ladies and Gentlemen:
          This irrevocable Interest Election Request (the “Request”) is
delivered to you under Section 2.07 of the Term Loan Agreement dated as of
April 18, 2008 (as restated, amended, modified, supplemented and in effect from
time to time, the “Credit Agreement”), by and among Duncan Energy Partners L.P.,
a Delaware limited partnership (the “Borrower”), the Lenders party thereto (the
“Lenders”), and Wachovia Bank, National Association, as Administrative Agent.
          1. This Interest Election Request is submitted for the purpose of:
     (a) [Converting] [Continuing] a                      Loan [into] [as] a
                     Loan.1/
     (b) The aggregate outstanding principal balance of such Loan is
$                    .
     (c) The last day of the current Interest Period for such Loan is
                    .2/
     (d) The principal amount of such Loan to be [converted] [continued] is
$                    .3/
     (e) The requested effective date of the [conversion] [continuation] of such
Loan is                     .4/
     (f) The requested Interest Period applicable to the [converted] [continued]
Loan is                     .5/
 

1.   Delete the bracketed language and insert “ABR” or “Eurodollar”, as
applicable, in each blank.   2.   Insert applicable date for any Eurodollar Loan
being converted or continued.   3.   Complete with an amount in compliance with
Section 2.08 of the Credit Agreement.   4.   Complete with a Business Day in
compliance with Section 2.08 of the Credit Agreement.

1



--------------------------------------------------------------------------------



 



          2. With respect to a Borrowing to be converted to or continued as a
Eurodollar Borrowing, no Event of Default exists, and none will exist upon the
conversion or continuation of the Borrowing requested herein.
          3. All capitalized undefined terms used herein have the meanings
assigned thereto in the Credit Agreement.
          IN WITNESS WHEREOF, the undersigned has executed this Interest
Election Request this ___ day of                     , ___.

             
 
                DUNCAN ENERGY PARTNERS L.P.    
 
                By: DEP Holdings, LLC, its General Partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

5.   Complete for each Eurodollar Loan in compliance with the definition of the
term “Interest Period” specified in Section 1.01.

2



--------------------------------------------------------------------------------



 



EXHIBIT E-1 and E-2
FORMS OF
OPINIONS OF COUNSEL FOR BORROWER

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE
          The undersigned hereby certifies that he is the                     
of DEP HOLDINGS, LLC, a Delaware limited liability company, general partner of
DUNCAN ENERGY PARTNERS L.P., a Delaware limited partnership (the “Borrower”),
and that as such he is authorized to execute this certificate on behalf of the
Borrower. With reference to the Term Loan Agreement dated as of April 18, 2008
(as restated, amended, modified, supplemented and in effect from time to time,
the “Agreement”), among the Borrower, Wachovia Bank, National Association, as
Administrative Agent, for the lenders (the “Lenders”), which are or become a
party thereto, and such Lenders, the undersigned represents and warrants as
follows (each capitalized term used herein having the same meaning given to it
in the Agreement unless otherwise specified);
(a) [There currently does not exist any Default under the Agreement.] [Attached
hereto is a schedule specifying the details of [a] certain Default[s] which
exist under the Agreement and the action taken or proposed to be taken with
respect thereto.]
(b) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Sections 6.07(a) and (b) of the Agreement as
of the end of the [fiscal quarter][fiscal year] ending                     .
EXECUTED AND DELIVERED this ___ day of                                         ,
20___.

             
 
                DUNCAN ENERGY PARTNERS L.P.    
 
                By: DEP Holdings, LLC, its General Partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF
NOTE

      $                                            , 200___

          DUNCAN ENERGY PARTNERS L.P., a Delaware limited partnership (the
“Borrower”), for value received, promises and agrees to pay to
                                         (the “Lender”), or order, at the
payment office of WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent,
at 301 South College Street, Charlotte, North Carolina 28288-0608, the principal
sum of                                          AND NO/100 DOLLARS
($                    ), or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loans owed to the Lender under the Credit
Agreement, as hereafter defined, in lawful money of the United States of America
and in immediately available funds, on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount as provided in the Credit Agreement for such Loans, at such office, in
like money and funds, for the period commencing on the date of each such Loan
until such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.
          This note evidences the Loans owed to the Lender under that certain
Term Loan Agreement dated as of April 18, 2008, by and among the Borrower,
Wachovia Bank, National Association, individually and as Administrative Agent,
and the other financial institutions parties thereto (including the Lender)
(such Credit Agreement, together with all amendments or supplements thereto,
being the “Credit Agreement”), and shall be governed by the Credit Agreement.
Capitalized terms used in this note and not defined in this note, but which are
defined in the Credit Agreement, have the respective meanings herein as are
assigned to them in the Credit Agreement.
          The Lender is hereby authorized by the Borrower to endorse on
Schedule A (or a continuation thereof) attached to this note, the Type of each
Loan owed to the Lender, the amount and date of each payment or prepayment of
principal of each such Loan received by the Lender and the Interest Periods and
interest rates applicable to each Loan, provided that any failure by the Lender
to make any such endorsement shall not affect the obligations of the Borrower
under the Credit Agreement or under this note in respect of such Loans.
          This note may be held by the Lender for the account of its applicable
lending office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.
          Except only for any notices which are specifically required by the
Credit Agreement, the Borrower and any and all co-makers, endorsers, guarantors
and sureties severally waive notice (including but not limited to notice of
intent to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them. Each such person agrees that its liability on or with
respect to this note shall not be affected by any release of or change in any
guaranty or security at any time existing or by any

1



--------------------------------------------------------------------------------



 



failure to perfect or maintain perfection of any lien against or security
interest in any such security or the partial or complete unenforceability of any
guaranty or other surety obligation, in each case in whole or in part, with or
without notice and before or after maturity.
          The Credit Agreement provides for the acceleration of the maturity of
this note upon the occurrence of certain events and for prepayment of Loans upon
the terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.
          This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement.
          It is hereby understood and agreed that DEP Holdings, LLC, the general
partner of the Borrower, shall have no personal liability, as general partner or
otherwise, for the payment of any amount owing or to be owing hereunder.
          This note shall be construed in accordance with and be governed by the
law of the State of New York and the United States of America from time to time
in effect.

             
 
                DUNCAN ENERGY PARTNERS L.P.    
 
                By: DEP Holdings, LLC, its General Partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
NOTE
This note evidences the Loan owed to the Lender under the Credit Agreement, in
the principal amount set forth below and the applicable Interest Periods and
rates for such Loan, subject to the payments of principal set forth below:
SCHEDULE
OF
LOAN AND PAYMENTS OF PRINCIPAL AND INTEREST

                                              Amount of                        
Principal   Principal       Balance   Notation     Interest       Amount of  
Paid or   Interest   of   Made Date   Period   Rate   Loan   Prepaid   Paid  
Loans   by
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           

3